 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 375 Iron Workers Local Union 377, International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, AFLŒCIO and Ronald W. Bry-ant.  Cases 20ŒCBŒ8663, 20ŒCBŒ8846, and 20ŒCBŒ8991 August 26, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME  On December 21, 1993, Administrative Law Judge Timothy D. Nelson issued the attached decision. The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, find-ings,1 and conclusions2 and to adopt the recommended Order as modified.  Background  In this proceeding, the judge determined, inter alia, that the Respondent Union violated its duty of fair repre-sentation by failing to honor employee Ronald W. Bry-ant™s request that it file a grievance against employer Alamillo Steel Corporation.  The substance of Bryant™s would-be grievance was that Alamillo improperly re-fused to accept him as a referral for employment through the Respondent™s hiring hall for a job that was available on June 3, 1991.  We agree with the judge™s conclusion, for the reasons stated by him, that by failing to pursue the grievance, the Respondent violated Section 8(b)(1)(A) of the Act.  With regard to the appropriate remedy for this viola-tion, the judge agreed with the counsel for the General Counsel™s request to apply the provisional make-whole remedial formula as set forth in Rubber Workers Local 250 (Mack-Wayne Closures) (Mack-Wayne II), 290 NLRB 817 (1988).  Consistent with that formula, the judge ordered the Respondent to take certain, successive steps.  First, he ordered that the Respondent request Alamillo to: (1) rescind a letter that it had sent to the Re-spondent which stated that Bryant was barred from em-ployment with Alamillo, and (2) make Bryant whole for wages and other benefits he lost as a result of his not being referred to an Alamillo job on June 3, 1991, be-cause of the previously described letter. If Alamillo re-fuses either of these requests, the Respondent must promptly attempt to initiate and pursue in good faith a grievance against Alamillo seeking the make-whole re-lief outlined above.  This requires the Respondent to take the grievance through the arbitration stage and to pay the reasonable costs of an attorney of Bryant™s choosing to represent him throughout such proceedings.  Finally, if it is not possible for the Respondent to pursue Bryant™s grievance and, therefore, the issue cannot be resolved on the merits, then the Respondent itself must make Bryant whole for any loss of pay and benefits he suffered as a result of his not being employed at Alamillo on June 3, 1991.3                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In the absence of exceptions, we adopt, pro forma, the judge™s dis-missal of the 8(b)(1)(A) allegations concerning the Respondent™s fail-ure to provide Charging Party Bryant with information he had re-quested concerning his dispatch history and the Respondent™s letter to Bryant threatening to deny him dispatches if he failed to pay his sup-plemental dues; and his dismissal of the 8(b)(2) allegations dealing with the failure to dispatch Bryant to Alamillo Reinforcing Steel Corpora-tion.  In affirming the judge™s decision, we do not adopt his discussion, at fn. 7, of the implications of John Deklewa & Sons, 282 NLRB 1375 (1987), relating to the continued appropriateness of multiemployer bargaining units. Prior to imposing such liability on the Respondent, the Mack-Wayne II approach requires a finding of a ﬁnexus between the unfair labor practice and the make-whole remedy.ﬂ4  That is, a causal link must be shown to exist between the unlawful act (in this case, the Respondent™s failure to proceed with Bryant™s grievance) and the injury suffered by the charging party (the wages and benefits Bryant lost by not having worked on the June 3, 1991 job).  This process is intended to demonstrate the merits of the underlying grievance insofar as it seeks to estab-lish some basis for assuming that absent the union™s un-fair representation, the grievant may have prevailed, and therefore that the grievant suffered damage from the un-fair representation, for which he or she should be made whole.5  Predicating the evidentiary requisites on the same policy which guided Mack-Wayne I, i.e., that the party which violated the Act should bear the greater bur-den, Mack-Wayne II states that this nexus may be estab-lished by the General Counsel™s initially showing merely that the grievance was not ﬁclearly frivolous,ﬂ thus leav-ing to the respondent to counter with proof that the grievance affirmatively lacked merit.  Relying on two clauses in the parties™ collective-bargaining agreement that provide alternative bases for  3 The Board in Mack-Wayne II ordered this last ﬁprovisionalﬂ step to ensure that the aggrieved party is afforded compensation for his injury and that the ultimate responsibility for remedying the employee™s injury falls on a ﬁwrongdoer,ﬂ i.e., the Union which unlawfully failed to pur-sue the grievance in the first place. See Mack-Wayne II, 290 NLRB at 817.  Thus, it is only when there is some bar to resolving the previously unpursued grievance through prescribed procedural channels that the ﬁprovisionalﬂ aspects of Mack-Wayne apply and that a respondent union must provide the make-whole compensation. 4 290 NLRB at 818.  It is this issue that prompted the Board to re-consider its first Mack-Wayne decision, reported at 279 NLRB 1074 (1986), referred to as Mack-Wayne I. 5 Id. at. 818Œ819. 326 NLRB No. 54  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376 Bryant™s position,
6 the judge determined that the General 
Counsel met his threshold burden of demonstrating that 
Bryant™s grievance would have had some chance of pre-
vailing. Having found that Bryant™s claim was ﬁout of the 
realm of the clearly frivolous,ﬂ the judge then determined 
that the Respondent had offered no evidence that Bry-
ant™s grievance lacks merit.  Noting further that the 

Mack-Wayne
 formula permits a respondent to elect 
whether to litigate the merits of the grievance during the 
trial of the unfair labor practice or during posthearing 
compliance proceedings, the 
judge concluded that by 
failing to litigate the merits of Bryant™s grievance at the 

trial, the Respondent had implicitly elected to present its 
case during compliance.  Acco
rdingly, he declined to 
reopen the record to permit the Respondent to affirm this 
election and ordered the Respondent to take the remedial 
steps outlined above, leaving to compliance the Respon-
dent™s efforts to establish that Bryant™s grievance lacked 
merit.  The Respondent has excepted, inter alia, to the appli-
cation of the 
Mack-Wayne
 formula, asserting that the 
judge erred in finding that the General Counsel had es-
tablished that Bryant™s grievance was not ﬁclearly frivo-
lous,ﬂ as well as by finding that it had implicitly elected 
to litigate the merits of that grievance during compliance. 
The Respondent also contends that the remedy ordered is 
improper because it is ﬁpunitive rather than restorative.ﬂ  
Analysis  
It is settled that under the essentially remedial scheme 
of the Act, affirmative relief 
that the Board orders under 
Section 10(c) must be ﬁremedial, not punitive.ﬂ
7  After 
evaluating the practical implications of the 
Mack-Wayne
 formula and reviewing its r
eception in the courts, we 
now conclude that the formula does not allocate eviden-

tiary burdens appropriately among the parties and there-
fore runs the risk of imposing essentially punitive liabil-
ity on the union and granting a windfall to the griev-
ant/discriminatee.  Accordingl
y, as explained in section 
A, below, we have decided to bring our remedies in this 
particular area of the duty of fair representation into 
greater harmony with the standards followed by courts 
adjudicating hybrid duty of fair representation/Section 
301 breach of contract actions by requiring the General 
Counsel to establish the meritoriousness of the grievance 
before we will assess backpay liability against the Union.  
As explained in section B, we have also decided to fol-
low the Supreme Court in limiting the Union™s liability 
in such circumstances to th
e portion of the employee™s 
damages caused by the Union™s mishandling of the 
grievance.  Finally, as explained in section C, we have 
                                                          
                                                           
6 The judge cited two different clau
ses of the collective-bargaining 
agreement which offer support for Bryant™s grievance: the first is sec. 
5(I)(7), restricting employers™ in-advance rejections of employee refer-
rals and the second is sec. 5(N), the Equal Employment Opportunity 

clause. 7 Carpenters Local 60 v. NLRB
, 365 U.S. 651, 655 (1961). 
found it advisable to modify the procedure by which it is 
determined whether the merits of the grievance should be 
litigated in the initial stage of the unfair labor practice 
proceeding or at th
e compliance stage.  
A.  The Allocation of Burdens  
The Mack-Wayne
 remedial formula rests fundamen-
tally on two propositions: first, that uncertainties should 
be resolved against the wrongdoing union; and second, 
that the legally significant event which impels the rem-
edy is the respondent-union™s unlawful failure to pursue 
the grievanceŠin and of itselfŠrather than the ultimate 
meritoriousness of the grievance.
8  Whatever the surface 
appeal of that analysis, we agree with the Respondent 

that the resulting allocation of burdens, insofar as it com-
pels the award of a make-whole remedy on a simple 
showing of a union™s unlawful handling of the grievance, 
ultimately conflicts with the essentially remedial charac-
ter of the Act.  Under the current standard, the General 

Counsel need show only that
 the affected employee™s 
grievance was ﬁnot clearly frivolousﬂ in order to satisfy 
his evidentiary burden, while the union must counter 
with proof that the grievance actually lacked merit. Only 
by proving that pursuit of the grievance would have been 
essentially futile may the union escape liability for injury 
assumed to have been suffered by the employee because 
of the union™s mishandling of the grievance. As a conse-
quence, a mere showing that an employee™s position in 
his dispute with an employer was not ﬁclearly frivolousﬂ 
could well result in a union™s being required to indem-
nify an employee for a grievance which had only a re-

mote chance of success.  This would place the employee 
not where he would have been absent the union™s unlaw-
ful conduct, but in a position superior to that which he 
would have occupied had the grievance been properly 
processed.  Such a windfall award is contrary to the 
Act™s intent.
9 We believe that the Act™s remedial purpose would be 
better effectuated by requiring the General Counsel to 
carry a heavier burden as to the merits of the unlawfully 
handled grievance before backpay liability may be as-
sessed against the union.  Under the approach we adopt 

today, once the General Counsel has established that a 
union has unlawfully breached its
 duty of fair representa-
tion by failing properly to process an employee™s griev-
ance, then we will provid
e an appropriate cease-and-
desist order and an order directing the Union to process 
 8 Because this remedial formula is based on the approach laid out in 
Mack-Wayne I
 and thereafter refined in 
Mack-Wayne II
, the reasoning 
and analysis of both of those decisi
ons is at issue in this proceeding 
9 The reference to the Supreme Court™s admonishment in 
Sure-Tan, 
Inc. v. NLRB, 467 U.S. 883 (1984), in the 
Mack-Wayne I dissent is 
particularly on-point and worth repeating here, to wit: that ﬁit remains a 
cardinal, albeit frequently unarticul
ated assumption that a backpay 
remedy must be sufficiently tailore
d to expunge only the actual and not 
merely speculative consequences of the unfair labor practices.ﬂ  
Sure-Tan, supra at 900. 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 377the grievance in accordance with its duty.  Before we will 
require a union to compensate an employee for losses 
alleged to have been suffer
ed by the employee as a con-
sequence of the union™s mishandling of the grievance, 
however, the General Counsel must also show that the 
grievance was one presenting a claim on which the 
grievant would have prevailed if the grievance had been 

properly processed by the union.  
In determining whether the General Counsel has met 
that burden, we will take into account the standard that 
an arbitrator would have applied had the grievance been 
submitted to arbitration pursuant to the contractual griev-
ance-arbitration procedure.  
If, for example, evidence 
shows that the burden
 of establishing the propriety of the 
employer™s action vis-a-vis the grievant would have been 
on the employer in the arbitration proceeding, the Gen-
eral Counsel will be required to show that under that 
standard, the arbitrator would have found in favor of the 
grievant.
10  (In other words, in such a case, the General 
Counsel would have to show, based on evidence adduced 

at the hearing, that an arbitrator would have found that 

the employer failed to establish justification for its action 
under the contractual standard.)  If, on the other hand, the 
burden would have been on the union to show that the 
employer™s action was in breach of the agreement, we 
will require the General Counsel to establish that the 
grievant would have prevailed under that standard.  
The approach we adopt today is consistent with our 
remedial goal of restoring the injured employee, so far as 

possible, to the position that he would have been in had 

his grievance been properly handled by the union. This is 
in keeping with the statutory ﬁrequirement that a pro-
posed remedy be tailored to the unfair labor practice it is 
intended to redress.ﬂ
11  The reallocation of the parties™ 
respective burdens also respon
ds to concerns expressed 
by various courts of appeals which have consideredŠ

and uniformly rejectedŠremedial formulas like that in 
Mack-Wayne
.  The Mack-Wayne II
 decision was itself an attempt to 
respond to the decision of the Ninth Circuit Court of Ap-
peals in San Francisco Pressmen v. NLRB
, 794 F.2d 420 
(1986).  In that case, the c
ourt denied enforcement of a 
provisional backpay remedy against a union for failure to 
pursue arbitration of a discharge grievance because the 
General Counsel had not been required to establish the 
merits of the grievance before the Board imposed liabil-
ity on the union.
12  While acknowledging the Board™s 
discretion in fashioning backpay remedies, the Ninth 
Circuit reasoned that it was nevertheless an incorrect 
                                                          
                                                           
10 Whether the General Counsel successfully makes such a showing 
is, of course, to be determined under the normal preponderance-of-the-
evidence standard. 11 Sure-Tan
, supra at 900 
12 In that case the union had taken a grievance alleging the wrongful 
termination of two employees through 
the initial steps but had declined 
to pursue arbitration. application of the Act to impose backpay liability on a 
union for failing to pursue a grievance, absent a finding 
that the grievance was founded on an actual contract vio-
lation by the employer.  The court found persuasive deci-
sions rendered by the Seventh and Second Circuit Courts 
of Appeals, which had considered and rejected the 
Board™s position,
13 and noted that the Board itself had 
once required that a grievance be found meritorious be-
fore backpay liability could be imposed.
14  The court agreed with the reasoning expressed by those tribunals 
that the Board™s power to remedy violations of the Act, 
though broad, does not extend to imposing what amounts 
to punitive and speculative damages for a violation of the 
Act. The court concluded that a union™s breach of its 
duty to process a grievance alone is an insufficient foun-

dation on which to support an order of financial recov-
ery, which speaks to the merits.  
While the decisions of the Ninth, Seventh, and Second 
Circuits predated 
Mack-Wayne II
, a more recent, post-
Mack-Wayne II 
court decision again rejected the Board™s 
formula.  In 
Mail Handlers Local 305 v. NLRB
, 929 F.2d 
125 (1991), the Fourth Circuit Court of Appeals held that 

the burden of proving the merits of an unresolved griev-
ance properly rests with the General Counsel and that a 

finding that the grievant ﬁwould have won on the meritsﬂ 
if the grievance ﬁwas proper
ly pursuedﬂ is required be-
fore a backpay order against a union may be supported. 
Thus, the Mack-Wayne
 approach has been rejected by 
every circuit which has considered the issue.  
The allocation of burdens which we adopt today is in 
accordance with the sound guidance of those circuit 
courts, and with the reasoned dissents in 
Mack-Wayne I
 and Mack-Wayne II
.  It is also consistent with the ap-
proach followed by the Federal courts in hybrid duty of 
fair representation/Section 
301 breach of contract ac-
tions, in which the burden is on the plaintiff to establish 
that his grievance is meritorious in order to obtain back-
pay from a union for failing to represent him fairly. See 
Hines v. Anchor Motor Freight
, 424 U.S. 554, 570-571 
(1976).
15  We conclude that it represents a more appro-
 13 Steelworkers v. NLRB
, 692 F.2d 1052 (7th Cir. 1982), and
 NLRB 
v. Electrical Workers UE Local 485,
 454 F.2d 17 (2d Cir. 1972). 
14 Bottle Blowers Local 106
, 240 NLRB 324 (1979). 
15 We recognize that the role of the Board in deciding a case alleging 
a violation of Sec. 8(b)(1)(A) base
d on a union™s alleged failure prop-
erly to process an employee™s grievan
ce is not precisely parallel to that 
of a court in a hybrid duty of fair representation/Sec. 301 suit.  Thus, 
unlike the court, which has jurisdiction to decide both the breach of 
duty claim against the union and the breach of contract claim against 
the employer, the Board has no general jurisdiction to decide breach of 
contract issues.  Thus, unless the em
ployer™s alleged breach of contract 
is also alleged to be an unfair labor
 practice, the Boar
d ordinarily will 
be presented only with the duty of fair representation claim against the 
union, and will confront the contract issue only indirectly in assessing the merits of the grievance for purpo
ses of determining an appropriate 
remedy for the union™s unlawful co
nduct.  However, notwithstanding 
this difference there is a substan
tial overlap between the issues pre-
sented in the court action and those presented in the Board action which 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378 priate exercise of our statut
ory remedial authority than 
our previous approach.  
B.  Allocation of Damages  
In Vaca v. Sipes
, 386 U.S. 171 (1967), the Supreme 
Court held that in a suit where it is proven that a union 
breached its duty of fair representation by failing prop-
erly to process a meritorious grievance against the em-
ployer for breach of the colle
ctive-bargaining agreement, 
the union may not be required to pay damages attribut-
able solely to the employe
r™s breach of contract. ﬁThough 
the union has violated a statutory duty in failing to press 
the grievance, it is the employer™s unrelated breach of 
contract which triggered the controversy and which 
caused this portion of the employees™ damages,ﬂ the 
Court stated.   The governing principle, then, is to apportion li-
ability between the employer and the union accord-

ing to the damage caused by the fault of each.  Thus, 
damages attributable solely to the employer™s breach 
of contract should not be charged to the union, but 
increases if any in those damages caused by the un-
ion™s refusal to process the grievance should not be 
charged to the employer. 
 [Id. at 197Œ198.]  
 The principle that each pa
rty causing damage to an 
employee should be held responsible only for the damage 
caused by 
its misconduct was reaffirmed by the Court in 
Bowen v. Postal Service
, 459 U.S. 212 (1983).  There, 
the Court held that where an employer has discharged an 
employee in breach of the 
collective-bargaining agree-
ment and the employee™s union has failed properly to 

process a grievance on behalf of the employee, both the 
employer and the union have caused the injury suffered 
by the employee and must bear responsibility for their 
respective contributions to the damage:  
 It is true that the employer discharged the employee 

wrongfully and remains liable for the employee™s 
backpay.  The union™s breach of its duty of fair repre-
sentation, however, caused the grievance procedure to 
malfunction resulting in an increase in the employee™s 
damages.  Even though both the employer and the un-
ion have caused the damage suffered by the employee, 

the union is responsible for the increase in damages 
and, as between the two wrongdoers, should bear its 
portion of the damages.  [Id. at 223; citation and foot-
note omitted.]  
 This principle was underscored again in 
Del Costello
, in which the Court stated: ﬁWe held in 
Vaca
, and reaffirmed 
this term in 
Bowen, that the union may be held liable only 
for `increases if any in [the employee™s] damages caused by 
the union™s refusal to process the grievance.ﬂ  (Citations 
omitted.)  462 U.S. at 168.  
                                                                                            
                                                           
counsels for the adoption of uniform decisional rules.  See 
Del Costello 
v. Teamsters, 462 U.S. 151, 170 (1983). 
We believe that the 
Vaca principle of limiting the un-
ion™s liability to the increase in damages caused by its 

misconduct should also be applied in unfair labor prac-
tice cases where the union™
s mishandling of the em-
ployee™s grievance is alleged to violate Section 
8(b)(1)(A).  As noted earlier,
 the issues presented to a 
court in a hybrid duty of fair representation/Section 301 
breach of contract suit substantially overlap with the is-
sues presented to the Board 
in a case alleging that the 
union™s conduct with regard to the grievance violated 
Section 8(b)(1)(A).  Thus, our application of the 
Vaca
 apportionment principle to this
 class of cases contributes 

to the uniformity of Federal labor law. It is also consis-
tent with the statutory requ
irement that our orders be 
remedial, rather than punitive, and tailored to the unfair 
labor practices they are intended to address. See 
Sure-
Tan, supra at 900.
16  Our colleagues, Member Hurtgen and Member Brame, 
in their dissent contend that it is inequitable to apply the 
Vaca
 apportionment principle to unfair labor practice 
proceedings because the employee ordinarily will not be 
able to name the employer as
 a respondent in the unfair 
labor practice proceeding and thus will not be able to 

recover the portion of his damages attributable to the 
employer™s breach, while both
 the employer and the un-
ion may be named as a defendant in hybrid Section 301 
 16 Unlike the Chairman, we believe it
 inadvisable to attempt to spec-
ify at this point any particular method of calculating the amount of the 
Charging Party™s damages for which the Respondent Union should be 
held responsible, should the General Counsel establish entitlement to a 
make-whole remedy.  The 
Bowen
 Court found it unnecessary to decide 
whether the lower court™s instructions
 to the jury on that point were 
proper (459 U.S. at 230 fn. 19), and as
 the 10th Circuit has pointed out, 
even those jury instructions did not
 require any particular method of 
apportionment
.  Aguinaga v. Commercial Workers
, 993 F.2d 1463, 
1475 (10th Cir. 1993).  Rather the instructions left the matter to the 
jury™s discretion, while expressly 
permitting the jury to assess backpay 
against the union for the period between the date on which an arbitra-
tion hypothetically would have occu
rred had the union acted in accor-
dance with its duty of fair representa
tion and the date on which the jury verdict was rendered.  Id. at 1476, citing 
Bowen
, 459 U.S. at 215.  In 
Aguinaga,
 the trial court had employed 
a ﬁproportionate faultﬂ method 
that took into account a hypothetical 
arbitration date but also consid-
ered other factors.  The 10th Circuit found this a proper method ﬁunder 

the circumstancesﬂ of that case.  Id. at 1477.  In short, the appropriate 
method may depend on the type of contract violation, the type of 
breach by the union, and the nature 
of the damages suffered by the 
employee.  It is therefore appropria
te to follow the general standard 
applicable to gross backpay formul
as initially devised by the General 
Counsel: such a formula is acceptabl
e if it is ﬁreasonable under the 
circumstancesﬂ (
Churchill™s Supermarkets
, 301 NLRB 722, 724 
(1991)) or ﬁnot unreasonable or arbitraryﬂ (
Laborers Local 38 (Han-
cock-Northwest), 268 NLRB 167, 168Œ169 (1983), enfd. 748 F.2d 1001 
(5th Cir. 1984), and cases there cited).  
If the General Counsel ultimately su
stains his burden in this case of 
establishing that Bryant would have 
prevailed on his grievance if it had 
been properly pursued, then the General Counsel can propose a formula 
for determining the damages attrib
utable to the Respondent Union™s 
breach of its duty of fair representati
on.  If the formula is disputed by 

the Respondent, presumably a record
 will be made on which the appro-
priateness of the formula can be dete
rmined.  In our view, it is prema-
ture to specify a particular formula now. 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 379actions.  We do not regard this as an inequity, but rather 
as a simple function of the statutory scheme created by 
Congress.  Under that scheme, Congress chose to give 
general jurisdiction over clai
ms alleging breach of a col-
lective-bargaining agreement to the Federal courts, rather 
than to the Board.  As a consequence, an employee who 
wishes to recover damages resulting from a breach of 

contract by his employer can do so only through a Sec-
tion 301 action in Federal court and notŠunless the 
breach of contract is also
 an unfair labor practiceŠ
through a Board proceeding.  We do not regard it as un-
fair to require an employee who seeks damages caused 
by his employer™s breach of 
contract to proceed against 
the employer in what Congre
ss has said is the appropri-
ate forum for resolution of 
such claims.  We do, how-
ever, regard it as unfair to require the union to reimburse 
the employee for losses caused by the employer™s wrong-
ful conduct simply because the employee has chosen a 
forum in which his claim agai
nst the employer cannot be 
decided
.17  C. Procedural Rules for Litigating the Merits of Unlaw-
fully Handled Grievances  
As the Board stated in 
Mack-Wayne II
, the primary 
purpose of the Board™s Order 
in a case where the union 
has breached its duty of fair representation with regard to 
the processing of an employee™s grievance is to ﬁhold the 
union to the terms of the coll
ective-bargaining agreement 
that it negotiated with the employer and to permit the 
employee to have his or her grievance resolved on its 
merits pursuant to the negotiated grievance procedure.ﬂ  
290 NLRB at 818.  The need for a make-whole remedy 
against the union arises only if the preferred outcomeŠ
resolution of the grievance through the contractual pro-
                                                          
                                                           
17 Our dissenting colleagues cite as support for their position the 
statement in 
Bowen
 that if an aggrieved employee ﬁdoes not collect the 
damages apportioned against the Union, [the Employer] remains sec-
ondarily liable for the full loss of backpayﬂ (459 U.S. at 223 fn. 12). 

We believe it is important to understa
nd the context of that statement. 
In reversing the court below, the 
Bowen
 Court was rejecting only the 
proposition that a union could not be held liable for 
any lost backpay at 
all. Its limited holding was that a un
ion could and should be held liable 
for the ﬁincrease in the damagesﬂ
 caused by ﬁits wrongful conductﬂ 
(even if that increase is part of the backpay). Id. at 224. The Court was 

mindful that damage awards must remain consistent with the ﬁinterests 
recognized in 
Electrical Workers v. Foust
, 442 U.S. 42 (1979).ﬂ 459 
U.S. at 227. In 
Foust
, in the course of justifying its holding that unions 
should not be liable for punitive damages for a breach of the duty of 

fair representation, the Court referred to a need to avoid ﬁcompromising 
the collective interests of union memb
ers in protecting limited funds.ﬂ 
442 U.S. at 50. The 
Bowen
 Court held that requiring ﬁthe union to pay 
its share of the damagesﬂ was consistent 
with the concerns expressed in 
Foust
. 459 U.S. at 227 fn. 16 (emphasis added). Finally, it is reasonable 
for an employer to remain at least secondarily liable for the entire 
amount of backpay, since it is the employer™s initial action against the 
employee that initiates the 
loss, or, as the Court in 
Vaca
 noted, it is the employer™s breach of contract that
 ﬁtrigger[s] the controversy.ﬂ 386 
U.S. at 197. Of course, as the Court noted (id. at 197 fn. 18), it would 
be proper to hold the union jointly liable for all the backpay if it was 
responsible for the employer™s breach, but that was not the case in 
Vaca
, nor is it here. 
cedureŠcannot be obtained. 
 However, if the General 
Counsel, in order to obtain a make-whole remedy, is re-
quired to establish the merits of the grievance at the un-
fair labor practice hearing, the employee™s ability to ob-
tain a subsequent resolution of the grievance through the 
contractual procedure will either be foreclosed or seri-
ously complicated.
18  The Board resolved this problem in 
Mack-Wayne II
 by 
adopting a procedure which allows the union the option 

of choosing whether to litigate the merits of the griev-
ance at the unfair labor practi
ce hearing, or to postpone 
litigation of that issue to a subsequent compliance pro-

ceeding so that it may first a
ttempt to resolve the griev-
ance pursuant to the negotiated procedure.  Id.  On re-

consideration, we have decided that because of the strong 
reasons counseling against having the parties litigate the 
merits of the grievance in the Board proceeding when 
there is a possibility it may yet be resolved through con-
tractual channels, the merits of the grievance should not 
ordinarily be litigated in the initial unfair labor practice 
hearing. Rather, the presumption will be that the merits 
of the grievance will not be litigated and decided, if at 
all, until the compliance stage of the proceeding, after the 
union has had an opportunity to attempt to resolve the 
grievance through the contractual procedure.  
It may be that in some circumstances it would be ap-
propriate to resolve all the issues in the initial unfair la-

bor practice proceeding.
19  However, we no longer will 
allow this choice to be made at the sole election of the 
union. Instead, we will require the agreement of the Gen-

eral Counsel and the charging party or parties, and the 
approval of the judge.  We will, moreover, require that 
this be handled by the judge as a preliminary pretrial 
matter, so as to provide all parties adequate notice of the 
 18 If the Board were to find in th
e unfair labor practice proceeding 
that the grievant would not have pr
evailed had the grievance been proc-
essed under the contractual grievan
ce procedure, the union could not 
logically be ordered nevertheless to 
process the grievance.  The effect 
of the Board™s decision would therefore be to foreclose resolution of 
the grievance through the contractual procedure.  If, on the other hand, 
the merits of the grievance were litig
ated and the Board concluded that the grievance was meritoriousŠi.e., 
that the grievant would have pre-
vailed had the grievance been pr
operly processedŠit would seem 
anomalous to provide as a remedy an order requiring the union to seek 
a de novo determination of the merits of the grievance through the 
contractual procedure.  Once the me
rits of the grievance have been 
litigated at the unfair labor practice st
age, an order requiring the union 
to process the grievance would 
also put the unionŠwhich will pre-
sumably have sought to show at the 
unfair labor practice stage that the 
grievance lacked meritŠin the position of having to argue the opposite 

in the grievance proceeding. 
19 This would include circumstances where it is clear that the union 
will be unable to obtain a resoluti
on of the grievance through the con-
tractual grievance-arbitration procedur
e, or where the evidence that will 
be introduced in connection with th
e duty of fair representation issue 
also relates directly to the merits of
 the grievance. It would also include 
circumstances where the union has made
 a proffer of evidence to show 
that the grievance is so clearly lack
ing in merit that an order requiring 
the union to attempt to process the 
grievance would not be appropriate. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380 issues that will be litigated at each stage of the proceed-
ing.  
Under the modified procedure which we adopt today, 
we will not provide a remedy requiring the union to 
make the grievant whole for losses allegedly suffered as 
a consequence of a union™s mishandling of a grievance 
unless the General Counsel (1) affirmatively pleads for 
this remedy in the complaint and (2) shows not only that 
the union breached its duty of fair representation by mis-
handling the grievance but also that the grievant would 
have prevailed in the grievance-arbitration procedure had 
the union not breached its duty. If the General Counsel 
pleads for this remedy he will not normally be required 
to establish the merits of the grievance in the unfair labor 
practice proceeding.  Rather, once the General Counsel 

has established that the union acted unlawfully in breach 
of its duty of fair represen
tation, we will normally issue 
an order directing the respondent union to take such af-
firmative steps as may be necessary, under the facts of 
the particular case, to pursue properly the grievance in a 
manner consistent with the unio
n™s duty of fair represen-
tation.  If the grievance is resolved through the contrac-
tual machinery, no further pr
oceedings will be required.  
However, if the union is unable to secure a resolution of 
the grievance through the contractual machinery (be-
cause of time bars or other constraints rendering the 
process ineffectual), it will then be necessary for the 

Board, for the purpose of deciding whether make-whole 
relief is appropriate, to determine whether the grievant 
would have prevailed on a properly processed grievance.  
At that point, in the compliance stage, the burden will be 
on the General Counsel to establish that the grievance 
was meritorious.
20  We believe that removing the litigation of the merits of 
the grievance from the initial unfair labor practice pro-
ceeding will ordinarily be the 
preferable procedure, since 
it avoids creating the hazards, which we have noted 
above, to proper processing of the grievance through the 

normal contractual channels.  It also lessons the burden 
of trial preparation for all parties and expedites the reso-
lution of the basic underlying issue, which is whether the 
respondent union violated the Act by handling the griev-
ance in bad faith or in an arbitrary or discriminatory 
manner.  
As we have noted, however, there may be circum-
stances in which it would be appropriate to resolve all the 

issues in the unfair labor practice proceeding.  Accord-
                                                          
                                                           
20 In providing for this bifurcated procedure, we are not postponing 
litigation of the merits of the unfai
r labor practice to the compliance 
stage.  The issue that is deferred 
to compliance is merely the question 
whether the Respondent should have backpay liability for the violation 
found in the unfair labor practice pr
oceeding.  We note that the policy of deferring consideration of such f
actually complex issues that relate 
purely to the remedy has been approved by numerous courts as a means 
of avoiding unnecessary litigation in the event that no violation is found 
in the unfair labor practice proceeding.  
Holyoke Visiting Nurses Assn. 
v. NLRB
, 11 F.3d 302, 308 (1st Cir. 1993), and cases there cited. 
ingly, if the General Counsel pleads in his complaint for 
a remedy requiring the Union to make the grievant whole 
for losses allegedly suffered as a consequence of the Un-
ion™s mishandling of a grievance, the Respondent Union 
may, in its answer, give notice that it wishes to litigate 
the merits of the grievance in the initial unfair labor prac-
tice proceeding.  If the judge 
decides that this is appro-
priate, he should seek the position of the General Coun-
sel and Charging Party or Parties.  Only if all are in 
agreement will the hearing be expanded to include this 
issue.21  This should be handled 
as a preliminary pretrial 
matter, so as to provide all parties adequate notice and 

opportunity to prepare fully for the issues to be disposed 
of in the proceeding.  
D.  Application of the Revised Rules to the Issue of the 
Respondent™s Handling of the Alamillo Grievance  
In this case, the judge reas
onably applied the principles 
of Mack-Wayne II
, since it was then the applicable 
precedent.  He concluded that the General Counsel had 

established that Bryant™s gr
ievance against Alamillo was 
ﬁout of the realm of the clearly frivolous,ﬂ and he accord-
ingly found that the General Counsel had met the burden 
required for a provisional make-whole remedy.  The 
judge further found that the Respondent Union had 
elected to defer litigation of the merits of the grievance to 
the compliance phase.  The case is thus in the same pro-
cedural posture it would be in had the presumption we 

announced today been in effect and the Union failed to 
consent to litigating the merits of the grievance in the 
initial proceeding.  There is, 
accordingly, no need to re-
open the unfair labor practice proceeding and no injury to 
due process rights in failing to do so.  
In keeping with our change in the burdens of proof, 
discussed in section A above, we will modify the Order 
so that it will be clear that, if the grievance cannot be 
resolved through the usual contractual channels and the 
question of how the grievant would have fared must be 
resolved in compliance, a make-whole remedy may be 
imposed only if the General Counsel shows that Bryant 
ﬁwould have won on the me
ritsﬂ if the grievance had 
been ﬁproperly pursuedﬂ by the Union.  
ORDER  The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below, and orders that the Respondent, Iron 
Workers Local Union 377, Inte
rnational Association of 
Bridge, Structural and Ornamental Iron Workers, AFLŒ
 21 We disagree with Chairman Gould™s position that this matter 
should be left entirely to the judge.  
We think that this is a matter of 
Board policy, and we have set fort
h policy reasons against litigating the 
merits of the grievance in the unfair
 labor practice proceeding.  In addi-
tion, we have provided flexibility by giving the parties the option of 
litigating the merits of the grievanc
e in the unfair labor practice pro-ceeding, subject to approval by the 
judge.  Thus, we believe that we 
have provided a sound policy, and that
 we have built in adequate flexi-
bility.  IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 381CIO, San Francisco, Californi
a, its officers, agents, and representatives, shall take th
e action set forth in the Or-
der, as modified below.  
1.  Substitute the following for paragraph 2(c).  
ﬁ(c) In the event that it is not possible for the Respon-
dent to pursue on Ronald W. Bryant™s behalf the griev-
ance that Bryant sought to file concerning Alamillo™s 

declared refusal to employ him, and if the General Coun-
sel shows in compliance that a timely pursued grievance 
on that issue would have been successful, make Bryant 
whole for any increase in damages he suffered as a con-
sequence of the Respondent™s refusal to process that 
grievance, together with interest.ﬂ  
2.  Substitute the attached notice for that of the admin-
istrative law judge.  
APPENDIX 
NOTICE TO MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government   
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 WE WILL NOT arbitrarily, discriminatorily, or in bad 
faith refuse, on request, to process grievances sought to 
be processed by employees towards whom we owe a 

duty of fair representation.  
WE WILL NOT cause or attempt to cause an employer to 
discriminate against employee-applicants in violation of 
Section 8(a)(3) of the Act by
 refusing to dispatch the 
applicants to employers based on their dues arrearages, 

where such refusals are not privileged by, or done pursu-
ant to, a lawful union-security provision in a labor 
agreement governing the empl
oyment of the applicants.  
WE WILL NOT in any like or related manner restrain or 
coerce employees in the exer
cise of the rights guaranteed 
in Section 7 of the Act.  
WE WILL  promptly request Alamillo Reinforcing Steel 
Corporation to rescind and withdraw its letter to us de-

claring that Ronald W. Bryant is ineligible for employ-

ment with Alamillo, and that it make Bryant whole for 
any wages or other benefits he lost as a consequence of 
our refusal, based on that letter, to refer Bryant to em-
ployment with Alamillo on or about June 3, 1991; and if 
Alamillo refuses those requests or either of them 
WE 
WILL
 promptly initiate and pursue in good faith and with 
due diligence a grievance on Ronald W. Bryant™s behalf 

seeking the same relief, including to arbitration or to any 
other disputes-resolution forum established by our labor 
agreement with Alamillo that was in effect on June 3, 
1991.  
WE WILL permit Ronald W. Bryant to be represented 
by his own counsel at any grievance proceedings, includ-
ing arbitration or other resolution proceedings that may 
follow from our efforts on Bryant™s behalf, and 
WE WILL
 pay the reasonable legal fees of such counsel.  
WE WILL, in the event that it is not possible for us to 
pursue on Ronald W. Bryant™s behalf the grievance that 
he sought to file concerning Alamillo™s declared refusal 
to employ him, and if the General Counsel of the Na-
tional Labor Relations Board shows in compliance pro-
ceedings that a timely pursu
ed grievance on that issue 
would have been successful, make Bryant whole for any 

increases in damages he suffered as a consequence of our 
refusal to process that grievance, together with interest.  
 IRON WORKERS LOCAL UNION 377, INTER-NATIONAL 
BROTHERHOOD OF 
BRIDGE
, STRUC-TURAL AND  
ORNAMENTAL 
IRON WORKERS, AFLŒ
CIO    CHAIRMAN 
GOULD
, concurring in part and dissenting in 
part.  
I join the majority opinion on the determination of al-
location of burdens and damages in cases where it has 
been established that the union breached its duty of fair 
representation by mishandling an employee™s grievance 
and the General Counsel seeks a make-whole remedy.  I 
write separately to express 
additional reasons for aban-
doning the provisional make-whole remedial formula set 
forth in 
Rubber Workers Local 250 (Mack-Wayne Clo-
sures), 290 NLRB 817 (1988), and to set forth my view 
on the appropriate method of 
limiting the union™s liabil-
ity in such cases.  I dissent 
only on the procedural issue of requiring the agreement of 
all parties and the approval 
of the judge on the question of whether to litigate the 
merits of the grievance in the unfair labor practice hear-
ing or at the compliance stage of the proceedings.  For 
the reasons set forth below,
 I would leave that choice 
solely to the discretion of the judge.  
In my judgment, our decision today is consistent with 
principles long-established by the Supreme Court con-
cerning the accommodation of statutory schemes involv-
ing labor and employment issues
1 and the importance of 
a uniform national labor policy
.2  Thus, in 
Southern 
Steamship
, the Court admonished the Board to recognize 
the purpose of other employment legislation and to ad-

minister the Act in a manner which accommodates other 
statutory schemes.  The Court stated:  
 [T]he Board has not been commissioned to effectuate 

the policies of the Labor Relations Act so single-
mindedly that it may wholly ignore other and equally 

important Congressional objectives. Frequently the en-
tire scope of Congressional purpose calls for careful 
accommodation of one statutory scheme to another, 
and it is not too much to demand of an administrative 
                                                          
 1 Southern Steamship Co. v. NLRB
, 316 U.S. 31 (1942). 
2 Textile Workers v. Lincoln Mills
, 353 U.S. 448 (1957). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382 body that it undertake this accommodation without ex-
cessive emphasis upon its immediate task.  [Id. at 47.]  
 Here, as was discussed in section A of the analysis sec-
tion of the majority opinion, the Federal courts have de-
termined in duty of fair representation cases in the Sec-
tion 301 context that the burden of proving the merits of 
an unresolved grievance rests with the plaintiff and that a 
finding of merit is required before a backpay order can 
be imposed on a union.  While the duty of fair represen-

tation in Section 301 suits and in Section 8(b)(1)(A) ac-
tions is not the same, the Supreme Court has noted their 
similarity. In 
Del Costello v. Teamsters
, 462 U.S. 151, 
170 (1983), the Court stated: ﬁ[T]he family resemblance 

[between the duties of fair representation under Sec. 301 
and Sec. 8(b)(1)(A)] is undeniable, and indeed there is a 
substantial overlap.ﬂ  
Given the similarity of the two areas of law, it makes 
little sense for the Board to strike out on a separate 

course vastly different from that taken by the courts. In-
deed, under the rationale of 
Southern Steamship
, supra, 
such a separate course would appear to be an example of 
the single-mindedness the Cour
t cautioned against. It is 
more in keeping with the C
ourt™s teaching for the Board 
to take the course it announces today of using the body 

of Federal labor law concerning the duty of fair represen-
tation in the Section 301 context as a model for allocat-
ing burdens of proof in 8(b)(1)(A) cases.  
The approach we adopt today also is consistent with 
the Supreme Court™s interest
 in uniform Federal labor 
law.  The Court has demonstrated such an interest in a 
variety of contexts over a substantial period of time.  
Certainly, the Court™s demand in 
Southern Steamship
, supra, that the Board attempt to accommodate other em-
ployment legislation was born, in part, from the interest 
in maintaining harmony and uniformity among various 
statutory schemes.  The Court expressed a similar inter-
est in 
Lincoln Mills
, supra.  There, the Court construed 
Section 301(a) as authorizing Federal courts to fashion a 
body of Federal law for the enforcement of collective-
bargaining agreements rather th
an construing the section, as some courts had, as simply jurisdictional and not a 
source of substantive law.  The Court found that the sub-
stantive law to be applied in suits under Section 301 is 
ﬁfederal law which the courts must fashion from the pol-
icy of our national labor laws.ﬂ
3  So great has been the Court™s interest in uniformity of 
Federal labor law that it departed from the norm of look-

ing to state law for the borrowing of a statute of limita-
tions in a Section 301 suit, and looked, instead, to the 
National Labor Relations Act for the statute of limita-
                                                          
 ce.  
3 353 U.S. at 456.  See also 
Mine Workers v. Pennington
, 381 U.S. 
657 (1965), involving labor issues in 
the antitrust context.  There, the 
Court™s primary concern was to harm
onize the antitrust policies of the 
Sherman Act with the national labor 
policy of promoting the settlement 
of industrial disputes through collective bargaining. 
tions.  In 
Del Costello
, supra, the Court noted that it 
normally looks to state law for the borrowing of statutes 
of limitation in Federal causes of action where there is no 
express statute of limitations.  In determining that it was 
more appropriate to borrow from Federal labor law in a 
Section 301 suit, the Court 
cited Justice Stewart™s con-
curring opinion in 
United Parcel Service v. Mitchell
, 451 
U.S. 56, 70Œ71 (1981):  
 ﬁ[t]he need for uniformityﬂ among procedures followed 
for similar claims, ibid., as well as the clear congres-
sional indication of the proper balance between the in-
terests at stake, counsels the adoption of [Section] 10(b) 
of the NLRA as the appropriate limitations period for 
lawsuits such as this.  [Citat
ions and footnote omitted.]  
 Abandoning the 
Mack-Wayne
 remedial formula and 
looking to the Federal labor law concerning the alloca-

tion of burdens of proof in duty of fair representation 
cases in the Section 301 context, contributes to the uni-
formity of national labor law, and is, therefore, consistent 
with the Supreme Court™s teaching.  
All of these reasons also support our determination, set 
forth in section B of the Analysis section of the majority 
opinion, to follow the Supreme Court in limiting the Un-
ion™s liability to the portion of the employee™s damages 
caused by the Union™s breach
 of the duty of fair 
representation in mishandling the grievan
Having determined that the Union™s liability should so 
be limited, I would also address the appropriate method 
of limitation.  In 
Bowen v. U.S. Postal Service
, 459 U.S. 
212 (1983), the district court 
instructed the jury that it 

could apportion liability on the basis of a hypothetical 
arbitration decision which would have reinstated Bowen 
if the union had fulfilled its duty.  It suggested to the jury 

that the employer could be liable for damages before that 
date and the union for damages after the date. 459 U.S. at 
215.  The Court expressly fo
und it unnecessary to decide 
whether the district court™s instructions were proper be-
cause the union had not object
ed to the method of appor-
tionment.  Id. at 230 fn. 19.  There is, accordingly, no 
guidance from the Court on this matter.  
Some district courts have adopted the approach taken 
by the 
Bowen
 district court. See, e.g., Caputo v. Letter 
Carriers, 730 F.Supp. 1221, 1236 (E.D.N.Y. 1990). 
However, in 
Aguinaga v. Commercial Workers
, 720 
F.Supp. 862 (D. Kan. 1989), the district court noted some 
problems raised by this approach.  It observed that using 
a hypothetical arbitration decision date would require an 
amount of guesswork to arrive at dates when various 
stages of the grievance procedure would have been com-
pleted.  The court also observ
ed that such an approach 
might result in a union bearing a majority of the backpay 

award even though it did not initiate the misconduct and 
was not the primary wrongdoer.  The court concluded 
that it would use a different method of apportionment. It 
chose to apportion damages on a percentage basis which 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 383would allow the court to assess less than 50 percent of 
the fault against the union if 
the evidence so warranted.  
I find that the percentage basis used in 
Aguinaga
 is an appropriate method for limiting liability in 8(b)(1)(A) 
cases involving the union™s breach of its duty of fair rep-
resentation by mishandling a grievance.  It not only 
avoids the speculation concerning stages of the griev-
ance-arbitration procedure, bu
t also more closely assures 
that the union will be assessed, in accord with the princi-

ple of 
Vaca
, only for the increase of damages caused to 
the employee by its breach of th
e duty of fair representa-
tion.  
Finally, I dissent from my colleagues™ decision to re-
quire the agreement of the General Counsel and the 

Charging Party and the approval of the judge to chose 

whether to litigate the merits of the grievance in the un-
fair labor practice proceeding 
or at the compliance stage 
of the proceeding.  I would, instead, leave that choice 
solely to the discretion of the judge.  In my opinion, the 
judge is better situated to decide the issue based on his 
assessment of the most efficient litigation that is possible 
without prejudicing the rights of the parties, while re-
maining mindful of the Act™s preference for private reso-
lution of contractual labor disputes.  I find my col-
leagues™ approach particular
ly inappropriate because it 
permits the union, whose misconduct is at issue, to pre-

clude the litigation on the merits of the grievance at the 
unfair labor practice hearing.  
I would not adopt standards regarding when it is ap-
propriate for the judge to defer litigation on the merits of 

the grievance to compliance, 
since this must be decided 
with regard to the facts an
d circumstances of each case. 
Relevant factors include: the extent to which the rights of 
the respondent union and the charging party will be 
prejudiced by litigating the merits issue at the unfair la-

bor practice hearing; whether 
the employer is willing to 
waive procedural bars such as
 that the grievance was not 
timely filed; the Act™s prefer
ence for the pr
ivate resolu-
tion of contractual labor disputes; the efficient admini-
stration of the Board™s resources; and the extent to which 
duty of fair representation i
ssues have produced evidence 
directly relevant to the merits of the grievance. In such 
cases, it may be particularly appropriate to litigate the 
merits issue in the unfair labor practice proceeding in 
order to conserve the Board™s resources and avoid dupli-
cative litigation.  Another often reoccurring circumstance 
under which it may be appropriate to resolve the merits 

issue in the unfair labor practice proceeding is where 
contractual time limits bar resolution of the grievance 
through negotiated procedures.
4                                                            
                                                                                             
4 In such cases the judge should first confirm that the parties have at-
tempted to obtain a waiver of the limitations period from the employer 
before proceeding to litigate the merits issue.  Experience shows, how-
ever, that most employers will not wa
ive time limits because they fear 
it will create considerable employee 
pressure for a waiver in every 
grievance in which the problem arises. See W. Gould, 
The Supreme In all other respects, I join the majority opinion.  
 MEMBER 
HURTGEN AND 
MEMBER BRAME, dissenting 
in part.  
We join in the majority™s decision, except for section 
B in which our colleagues decide that a full make-whole 
remedy for the aggrieved employee shall no longer be 

available to rectify the type of 8(b)(1)(A) violation which 
was committed by the Respondent Union here.  Because 
we would adhere to the well-established Board policy of 
seeking full relief for the victims of unfair labor prac-
tices, we dissent from the ma
jority™s awarding ﬁhalf-a-
loafﬂ relief to one class of unfair labor practice victims.  
Under Section 10(c) of the Act, the Board must fash-
ion an appropriate remedy for the unfair labor practices 
committed by respondents.  In carrying out this responsi-
bility, the Board has traditionally been guided by the goal 
of restoring the status quo ante and fashioning a remedy 
which will eradicate the consequences of the unfair labor 
practice which it has found.  Significantly, except for the 
majority™s decision here, we know of no area in which 
the Board has established a stat
ed goal of giving less than 
a full make-whole remedy for employee losses resulting 
from unfair labor practices.  
In the instant case, the employee™s grievance would 
have been processed but for the Union™s unfair labor 

practice.  And, assuming th
at the General Counsel can 
meet the burden imposed on him in this case, the em-
ployee would have prevailed on the grievance.  Despite 
this, our colleagues leave the employee with something 
less than he would have secured through a grievance 
victory.  The situation is therefore anomalous.  If the 
employee had been wronged only by the Employer, i.e., 
if the Union had processed the grievance, he would get a 
full remedy.  But, because the Employer breached the 
contract and the Union committ
ed an unfair labor prac-
tice, he gets only a partial remedy.  
Our colleagues attempt to justify this inequitable result 
by attempting to analogize this situation to the damage 
apportionment followed in ﬁhybridﬂ duty of fair repre-
sentation/Section 301 breach of contract suits.  Accord-
ing to our colleagues™ reasoning, this new found partial 
remedy for an employee who has suffered losses due to 
an 8(b)(1)(A) violation is 
appropriate because it is con-
sistent with the remedy granted in these ﬁhybridﬂ cases.  
That view depends entirely on
 the appropriateness of our 
colleagues™ analogy to Section 
301 remedies but, as here-
inafter shown, that analogy 
is fundamentally flawed.  
Bowen v. Postal Service
, 459 U.S. 212 (1983), and the 
other court decisions relied on by the majority differ con-

siderably from an unfair la
bor practice case involving a 
breach of the union™s duty of fair representation. In the 

typical Section 301 hybrid lawsuit, the aggrieved em-
ployee may name as defendants and seek relief from two 
 Court™s Labor and Employment Docket in the 1980 Term
: Justice 
Brennan™s Term, 53 U. Colo. L. Rev. 1, 28Œ37 (1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384 wrongdoers, the union and the employer, and a single 
defendant may seek to include the other actors pursuant 
to Rule 14 or 19 of the Federal Rules of Civil Procedure.  
Bowen resolved the question of how much each wrong-
doer must pay the employee after liability has been de-
termined and the loss measured
.  Rather than applying 
joint and several liability to the defendants before it, the 
Court allocated the loss among them.  Although losses 
are thereby shared, Section 301 recovery is full.  The 
Supreme Court further stated that if the aggrieved em-
ployee ﬁdoes not collect the damages apportioned against 
the union, [the Employer] remains secondarily liable for 
the full loss of backpay.ﬂ Id. at fn. 12.
1  Thus, the Court™s 
apportionment of damages between the two wrongdoers 

before it does not require the demise of full recovery for 

the aggrieved employee in an
 8(b)(1)(A) unfair labor 
practice proceeding.  
By contrast, in the typical 8(b)(1)(A) ﬁrefusal-to-
processﬂ context, the union is the only party that has 

committed the unfair labor practice.  That is, the em-
ployer™s breach of contract, even if shown, is not an un-
fair labor practice.  Thus, unlike the courts in Section 301 
cases, the Board in 8(b)(1)(A) cases is not presented with 
two wrongdoers. Instead, the Board has one wrongdoer, 

the union, which committed the unfair labor practice. But 
for the union™s unfair labor practice, the employee would 
have secured a complete victory in the grievance pro-
ceeding.2  Unlike our colleagues, we would here give the 
employee the full fruits of that grievance victory and 

restore him to the position he would have been in if the 

union had processed his grievance.
.3                                                           
                                                           
1 Our colleagues fail to appreciate the purpose of our reference to the 
above-quoted language.  Thus, as noted above, we emphasize that the 
typical Sec. 301 hybrid lawsuit differs
 considerably from a breach of 
the duty of fair representation unfa
ir labor practice proceeding.  Our 
reference to 
Bowen
 merely makes the point that the payment scheme 
which the Court devised for the defendants to follow in the Sec. 301 
context never impinged on the Court™s explicit recognition of a full 
remedy for the aggrieved employee. 
 In fact, the Court gave added 
protection to the employee™s full remedy by imposing secondary liabil-
ity on the defendant employer. 
2 For example, in the instant case th
ere is no allegation that Alamillo 
Reinforcing Steel Corporation™s alle
ged breach of the contractŠi.e., its 
refusal to accept Charging Party Bryant
 as a referral for a June 3, 1991 jobŠviolated the Act.  The Respondent Union committed the unfair 
labor practice when it arbitrarily fail
ed to process Bryant™s grievance 
against Alamillo.  Assuming arguendo that the General Counsel can 

show in subsequent compliance pro
ceedings that Bryant ﬁwould have 
won on the meritsﬂ if his grievance had been ﬁproperly pursuedﬂ by the 
Union, Bryant would have secured a 
grievance victory warranting a full 
remedy. 
3 Not unlike an attorney who has accepted, but failed to carry out, a 
representation, the union should not 
be excused from making whole the 
losses suffered because of its unlawful action on the ground that the 
initial loss was caused by a nonpart
y™s act.  Unlike legal counsel who must answer in damages caused by 
negligence, we require that the 
union™s actions be wrongful.  But, 
like counsel, whose fault was the 
immediate and proximate cause of 
the loss, the union should have to 
restore its victim to the 
position he would have had 
but for the wrongful 
decisions. 
The majority also asserts th
at aggrieved employees can 
be made whole if they file a hybrid lawsuit rather than a 
charge with the Board.  Howe
ver, few, if any, employees 
would understand that there is a remedial difference be-
tween a ﬁhybridﬂ lawsuit and an NLRB charge.  And, by 
the time that the Board orders the partial remedy, it will 
be too late for the employee to begin a ﬁhybridﬂ lawsuit.
4  Further, even if employees 
somehow learn the difference 
between Board and court remedies, they may be forced 

by economic circumstances to seek only NLRB relief.  A 
Section 301 lawsuit can be an expensive proposition for 
a single individual who pro
ceeds against an employer 
and a union, two institutions that are likely to have far 

more resources available to them than the employee.  
Furthermore, the more the Board forces aggrieved em-
ployees to a different forum to achieve a full make-whole 
remedy, the more we impair the full rights Congress af-
forded them under the Act and the more we diminish the 
likelihood of seeking resort to the Board™s processes to 
protect the full spectrum of Section 7 rights.
5  Jonathan J. Seagle, Esq., 
for the General Counsel
. Barry E. Hinkle, Esq. (Van 
Bourg, Weinberg, Roger & 
Rosenfeld), 
of San Francisco, California, for the Respon-
dent. Ronald W. Bryant
, pro se, of San Francisco, California, for the 
Charging Party.
 DECISION STATEMENT OF THE 
CASE TIMOTHY D. N
ELSON, Administrative Law Judge.  I heard 
these consolidated unfair labor pract
ice cases in trial on June 7, 
1993, in San Francisco, California
.1  They trace from a series of 
charges and amended charges that Ronald W. Bryant filed in 
1991 and 1992 against Iron Workers Local Union 377, Interna-
tional Association of Bridge, St
ructural and Ornamental Iron 
Workers, AFL-CIO (the Respondent or Respondent Union).  
After investigating these charges, the Regional Director for 
Region 20 issued a series of complaints and amended com-plaints against the Respondent in 1992 and 1993
.2  Taken to-
 4 See Del Costello v. Teamsters, 462 U.S. 151 (1983) (the 6-month 
statute of limitations of Sec. 10(6)
 of the Act also governs Sec. 301 
lawsuits). 5 In addition, a full make-whole remedy avoids the calculation prob-
lems that our colleagues readily ac
knowledge exist under their damage 
apportionment approach. 
1 I originally opened the trial record on November 19, 1992, then 
granted counsel for the General C
ounsel™s motion to postpone proceed-
ings indefinitely, to permit the Gene
ral Counsel to seek enforcement of 
certain subpoenas in a United States District Court. 
2 In Case 20ŒCBŒ8663, Bryant filed a charge on April 25, 1991, and 
the Regional Director issued a separa
te complaint on June 7, 1991.  In 
Case 20ŒCBŒ8846, Bryant filed an original charge on November 22, 
1991, and an amended charge on Janua
ry 2, 1992.  The Regional Direc-
tor issued a separate complaint in 
that case on January 7 1992, and an 
amended complaint on June 7, 1993.  
(The Regional Director issued an 
order consolidating Cases 20ŒCBŒ8
663 and 20ŒCBŒ8846 on January 7, 
1992.)  In Case 20ŒCBŒ8991, Bryant filed an original charge on April 

7, 1992, and an amended charge on May 28, 1992.  The Regional Di-
rector issued a separate complaint in
 that case on June 1, 1992, and an 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 385gether, the several complaints charge that in 1991
3  the Respon-dent violated Section 8(b)(1)(A) and, in some instances, Sec-
tion 8(b)(2) of the Act by (1) refusing in April and May to al-
low Bryant to review hiring hall
 referral records; (2) refusing in 
June to dispatch Bryant to a 
job with Alamillo Reinforcing 
Steel Corporation (Alamillo); (3) refusing thereafter to initiate a 
grievance against Alamillo for refusing to employ Bryant; (4) 
refusing in November to dispatch Bryant to a job with Kimmins 
Abatement Corporation (Kimmins); and (5) telling Bryant in a 
December 30 letter that he owed ﬁsupplemental dues,ﬂ and 
ﬁthreaten[ing]ﬂ that it would ﬁpo
ssibly refuseﬂ to dispatch Bry-
ant if he did not pay up on t
hose supplemental dues. The com-
plaints further allege that the 
Respondent acted in all but the 
latter instance for reasons which were ﬁarbitrary,ﬂ and as to 
items (1) and (3), that it also acted for reasons which were ﬁun-
fair,ﬂ ﬁinvidious,ﬂ and ﬁa breach of the fiduciary duty owed the 
employees whom it represents.ﬂ The Respondent denies all 

claims of wrongdoing. .At the trial, counsel for the General Counsel rested his case-
in-chief after introducing cert
ain documentary exhibits, and 
calling three witnessesŠKimmins™ agent, Dan Hoffner, the 

Respondent™s business agent, 
Randall Oyler, and Charging 
Party Bryant.  The Respondent ca
lled no witnesses of its own 
and did not otherwise challenge 
the testimony presented by the 
General Counsel™s witnesses, but rested its own case after in-
troducing copies of its Local bylaws, and the constitution of the 
International Union with which it is affiliated.  The General 
Counsel and the Respondent ther
eafter filed posttrial briefs.
4 I have studied the entire record, the parties™ briefs, and the 
authorities they invoke.  Based on the following findings and 
reasoning, I will sustain the complaints in certain respects and 
dismiss them in others. 
FINDINGS OF FACT AND 
LEGAL 
ANALYSES
 I. JURISDICTION
 Section 8(b)(1)(A) and (2) of the Act make unlawful certain 
actions by ﬁlabor organizations,ﬂ elsewhere defined in Section 
2(5) of the Act.  The Respondent admits the legal conclusion 
pleaded in the complaint that it is a labor organization within 
the meaning of Section 2(5) of the Act.  I so find, based on 
record evidence incidentally showing, as required by Section 
2(5), that the Respondent is an organization in which employ-
ees participate, and that it exists
 in part for the purpose of deal-ing with employers of ironworke
r employees working within its 
territorial jurisdiction (roughly, th
e city of San Francisco) con-
cerning their grievances, labor di
sputes, rates of pay, hours of 
employment, or conditions of work. 
Under established interpretations
 of the United States Consti-
tution and of the Act, not worth retracing here, the Board™s 

statutory jurisdiction cannot 
be invoked unless the General 
Counsel can show that the actions
 of the labor organization (the 
Union) targeted by a complain
t have more than de minimis 
impact on commerce between and among the States.  This is 
usually established by proof th
at the union™s actions in some 
manner implicate the operations of an employer over whom the 
                                                                                            
                                                           
amended complaint on June 9, 1992.  
(The Regional Director issued an 
order consolidating the latter case with the first two on June 1, 1992.) 
3 All dates below are in 1991 unless I specify otherwise 
4 Briefs were originally due on July 16, 1993, but the deadline was 
extended to August 3, 1993, on the joint application of the General 
Counsel and the Respondent. 
Board would assert jurisdiction.
  In apparent recognition of 
these considerations, the complain
ts make several assertions of 
fact concerning the existence of labor agreements between the 
Respondent and certain businesses and business groups, and 
concerning the operations of those businesses or business 
groups.  (The latter allegations ar
e calculated to show that the 
businesses or business groups meet the Board™s ﬁdiscretionaryﬂ 
tests for asserting jurisdiction over
 ﬁnon-retailﬂ ente
rprises, i.e., the $50,000 ﬁdirect or indirect inflow or outflowﬂ tests.)  Fo-

cusing on those elements of the complaints, these are my find-
ings and conclusions: 
The record shows that during all times material to the com-
plaints, the Respondent was a pa
rty to labor agreements with 
many construction industry busin
esses.  One such agreementŠapparently governing the empl
oyment relationship between 
employees represented by the 
Respondent and the largest num-ber of the construction firms they work forŠwas one negoti-

ated between the District Council of Iron Workers of the State 
of California and Vicinity (the District Council), on behalf of 
its Local Union affiliates,
5 and an association of businesses 
called Iron Worker Employers, State of California and a Por-
tion of Nevada (the Association).
6  This ﬁMaster Agreementﬂ 
was effective from July 1, 1989, through June 30, 1992. The 

Respondent has admitted complaint counts alleging that in 
calendar year 1991, the employers bound by the Association™s 
actions to the Master Agreement ﬁcollectively purchased and 
received at their California fa
cilities and jobsites products, 
goods, and materials valued in excess of $50,000 directly from 
points outside the State of California for use within the State of 
California.ﬂ  I so find, although 
I question what real jurisdic-
tional significance such facts may hold.
7  5 The District Council is composed of various local unions represent-
ing ironworkers, including the Respondent, and the record shows that 
the District Council likewise exists in
 part for the purpose of represent-
ing those local unions and their respective employee constituents in 
labor relations dealings with employers.  For what it is worth, the Re-
spondent admits and I find that the District Council is likewise a 2(5) 
labor organization. 
6 The Association negotiated on beha
lf of certain subsidary associa-
tions and their member-employers. 
7 The General Counsel has not explained why the ﬁcollectiveﬂ opera-
tions of the Association™s members 
have any jurisdictional significance 
to this case.  The question is nevert
heless pertinent in the aftermath of 
John Deklewa & Sons
, 282 NLRB 1375 (1987), which, among other 
major revisions in the interpretation 
of the law applicable to the con-
struction industry, left in doubt whether multiemployer bargaining units 

in that industry would 
in the future be considered appropriate ones.  
(See especially 282 NLRB at 1385 fn. 42.)  And seemingly, if a mul-
tiemployer group did not create a single, appropriate multiemployer 

bargaining unit, then it would be irrelevant for jurisdictional purposes 
to aggregate the collective operations of those employers.  However, as 
we shall see, there are only two counts in the complaints which might 
rely on the collective operations of the Association™s members as the 
basis for asserting jurisdiction: (a) the count in Case 20ŒCBŒ8663, 
alleging that the Respondent unlawfully
 denied Bryant access to hiring 
hall records; and (b) the count in the complaint in Case 20ŒCBŒ8991 
alleging that the Respondent unlawfully threatened to possibly refuse to 
dispatch Bryant in the future based on his dues delinquencies.  (Thus, in 

each of those cases, the alleged violations are not linked to the opera-
tions of any specific employer, but presumably implicate the operations 
of all the Association members bound to the Master Agreement.)  I will 

dismiss those counts on their legal merits, and therefore I will not find 
it necessary to decide whether, after 
Deklewa, it was legally permissible 
for jurisdictional purposes to aggregate the interstate volumes of busi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386 More pertinently, as the General Counsel now concedes in 
amended pleadings, neither of 
the two employers specifically 
named in the complaintsŠAlamillo and KimminsŠhad dele-
gated their bargaining rights to the Association for purposes of 
binding them to the Master Agreement, and therefore they can-
not in any case be considered to be part of the multiemployer 
group supposed to be commonly bound to the Master Agree-
ment.  However, I find from th
e pleadings or from undisputed 
evidence that Alamillo and K
immins were bound by separate 
agreements with the District Council to honor the terms of the 
Master Agreement.  Thus, insofar as the complaints charge that 
the Respondent™s actions implicated the operations of Alamillo 
and Kimmins, jurisdiction will attach if the record shows that 
those operations were each operations over which the Board 
may assert jurisdiction. 
The pleadings establish and I find that Alamillo is a corpora-
tion engaged as a contractor in the construction industry with 
offices in Benicia, California;
 that in calendar year 1991, 
Alamillo purchased and received goods worth more than 
$50,000 directly from point
s outside California; and that it also 
performed more than $50,000 worth of services for Granite 

Construction, an enterprise within California which itself per-
formed more than $50,000 worth of services to businesses and governmental entities outside California.  Thus, even under the 
Board™s discretionary (i.e., not constitutionally mandated) tests 
for asserting jurisdiction, Alamill
o clearly meets one or more of 
the direct or indirect inflow or outlfow tests, and therefore it 

was at material times an employer ﬁin commerceﬂ or ﬁaf-
fect[ing] commerceﬂ within the m
eaning of Section 2(6) and (7) 
of the Act. The Respondent has denied comp
laint allegations describing 
Kimmins™ operations.  The undisput
ed evidence introduced by 
the General Counsel shows that Kimmins is a Delaware corpo-
ration with headquarters in Tamp
a, Florida, and operating of-
fices in Niagara Falls, New York, from which it entered into 
contracts with the California 
Department of Transportation 
(Caltrans), a State of California agency, to perform services on 
a freeway construction job in San Francisco.  In calendar year 
1991, Kimmins performed more th
an $50,000 worth of services 
for Caltrans on that freeway job.  Based on those facts, I find 

that Kimmins, too, was an employer whose operations at mate-
rial times involved the direct tr
ansfer across state lines of at 
least $50,000, and therefore that Kimmins, too, was an em-
ployer within the meaning of Section 2(6) and (7) of the Act. 
Therefore, given that the Respondent is a statutory labor or-
ganization, and that Alamillo and Kimmins are each employers 
over whom the Board may take 
jurisdiction, I find that the 
Board™s jurisdiction is properly invoked with respect to the 
Respondent™s complained of actions specifically associated 
with those two employers. 
II. BACKGROUND: LEGAL SETTING
 A. Main Personalities: Their Relationships 
Charging Party Bryant became a member of the Respondent 
in 1979 and achieved journeyman ironworker status in 1981.  
He was eventually dropped from the Respondent™s membership 
rolls in 1992, after admittedly fa
iling to pay up on certain sup-
                                                                                            
                                                           
ness done by the separate businesses comprising the Association™s 
membership. 
plemental dues arrearages the 
Respondent claimed he owed.8  At all relevant times, Gene Vick was the Respondent™s business 
manager and financial secretary 
and its chief paid executive.  
Randall Oyler was its business 
agent, working under Vick™s 
supervision, with responsibiliti
es which included dispatching jobseekers to jobs from the Respondent™s San Francisco hiring 
hall. In the years before Bryant filed the three charges in the in-
stant cases, he had filed four 
other unfair labor practice charges 
against the Respondent.  He withdrew one of these, and two 

others were dismissed by the 
Regional Director for Region 20, 
but the fourth charge resulted in the Regional Director™s issu-
ance of a complaint, which was thereafter resolved in some 
undisclosed manner without litigation. In addition, both before 
and during the period covered by the complaints, Bryant had 
regularly lodged complaints against the Respondent with the 
San Francisco Human Rights Commi
ssion, claiming in one way 
or another that the Respondent was discriminating against him-self and other African-Americans in its handling of job refer-
rals.9 Despite this history of challenges, Bryant had admittedly re-
ceived hundreds of dispatches to jobs through the Respondent™s 
hiring hall.  And even if we might presume that Bryant™s chal-
lenges were unwelcome to the Respondent, the record holds no 
direct evidence that the Respondent™s agents were hostile to-
wards Bryant because of those challenges, or because Bryant 
was black.  The only evidence of any affirmative hostility 
shown towards Bryant, which I shall find equivocal in its im-
port, is in Bryant™s uncontested description of an angry ex-
change between himself and Vi
ck during a membership meet-
ing sometime in January 1991.  It happened when Vick an-
nounced to the membership that work was going to be good. 
Bryant interrupted with the question, ﬁWho was work going to 
be good for?ﬂ  Vick replied, ﬁFuck you Ronald,ﬂ and Bryant 
rejoined in like terms.  The Respondent™s president then threat-
ened to have the sergeant-at-arms remove Bryant from the 

meeting, and things
 soon quieted down. 
B. The Labor Relations and Hiring Hall Schemes                   
Implicit in the Master Agreement 
The recognitional and representational arrangements in-
tended by the Master Agreement are complex and to some ex-
tent inexplicit.  It appears th
at employers bound to the Master 
Agreement have effec
tively recognized the 
District Council and 
its Local Union affiliates (inc
luding the Respondent) as the 
joint exclusive collective-bargaining representatives of their 
employees working in defined ﬁ
Iron Worker . . . job classifica-
tionsﬂ within the territorial jurisdiction of the District Council, 

with the local union affiliates having the primary representative 
role when it comes to administering and enforcing the Master 
Agreement on jobs within their respective local territorial juris-
dictions.
10  8 The complaints do not challenge the Respondent™s 1992 dropping 
of Bryant from membership. 
9 Bryant explained that, typically, 
his charges with the San Francisco 
Human Rights Commission were resolved by the Respondent™s agree-
ing to dispatch him to a job. 
10 At sec. 1, p. 3 of the Master Agreement, ﬁthe Unionﬂ is defined as 
ﬁany of the Local Unions affiliated with the District Council.ﬂ  It is on 

this basis that I infer that a ﬁjoint representationﬂ scheme is contem-
plated by the Master Agreement. 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 387Section 5 of the Master Agreement recites that ﬁwhen an in-
dividual employer requires work
men to perform any work cov-
ered by this Agreement he shall hire applicants to perform such 
work in accordance with this Agreement.ﬂ  And section 5 con-
tains a detailed body of rules governing employment of work-
ers,
11 intended ﬁto maintain an efficient system of production in 
the industry, to provide for an 
orderly procedure for the referral 
of applicants for employment, 
and to preserve the legitimate 
interests of employees in their 
employment.ﬂ  These rules pro-
vide generally that the employers bound to the Master Agree-
ment must obtain journeymen from
 the rolls of registrants in 
the hiring hall operated by the 
local union having territorial 
jurisdiction over the work to be performed.
12 However, section 5 contains exce
ptions to this general rule; 
it allows employers ﬁto employ 
directly a mini
mum number of key employees who may includ
e a General Foreman and a 
Foreman[,]ﬂ and as well, ﬁto employ directly on any job in the 
locality in which the individual employer maintains a principal 
place of business all employees required on such job or jobs, 
provided such employees are regular employees of the individ-
ual employer who have been employed by him fifty per cent 
(50%) of the working time of the 
applicants during the previous 
twelve (12) months.ﬂ13  In addition, it allows employers to ﬁem-
ploy applicants from any source[,] if the . . . Local Union [is] 
unable to fill the requisition of 
an individual employer for em-
ployees within a forty-eight (48) hour period after such requisi-
tion is made by the individual
 employer (Saturdays, Sundays, 
and holidays excepted)[.]ﬂ
14  Finally, secti
on 5 guarantees that 
employers have the right ﬁto reject any applicant referred by the 
appropriate Local Union.ﬂ15 C. The Applicability of the Duty of Fair Representation;        
the Arbitrariness Standard 
As previously noted, the complaints allege that the Re-
spondent acted ﬁarbitr
arilyﬂ against Bryant in all but one 
instance, and in two instance
s also acted ﬁfor reasons 
which are unfair, invidious a
nd a breach of the fiduciary 
duty owed the employees it represents.ﬂ  By salting the 
complaints with such words, the prosecution is obviously 
alleging that the Respondent 
owed and violated a statu-
tory duty of fair representation vis a vis Bryant, as that 

duty was recognized and discussed in similar terms by 
the Board in Miranda
.16  (In this regard, I note that in 
                                                          
                                                                                             
11 At sec. 1, p. 3 of the Master Agreement, ﬁthe Unionﬂ is defined as 
ﬁany of the Local Unions affiliated with the District Council.ﬂ  It is on 
this basis that I infer that a ﬁjoint representationﬂ scheme is contem-
plated by the Master Agreement. 
12 As to ﬁjourneymen,ﬂ see sec. 5,C,
 Master Agreement, p. 5.  How-
ever, in California, the employment 
of apprentices is specifically ex-
empted from the provisions of sec. 5, and is controlled instead by an 

ﬁApprenticeship Standards Agreement 
approved by the Department of 
Industrial Relations of the State of California.ﬂ  Id. at subsec. K, pp. 
22Œ23. 
13 Id. at subsec. B-1, p. 12. 
14 Id. at subsec. L, p. 23. 
15 Id. at subsec. E, p. 15.  And see 
also sec. 4, dealing generally with 
union security, which provides at subsec. E (pp. 11Œ12), that ﬁ[t]he 
individual employer shall be the sole judge of the qualifications of all 
of his employees and may on such grounds discharge any of them.ﬂ 
16 Miranda Fuel Co
., 140 NLRB 181 (1962), enf. denied 326 F.2d 
172 (2d Cir. 1963).  (Although it denied enforcement of the Board™s 
Miranda decision, the Second Circuit later affirmed that a breach of the 
more recent cases, the Board has adopted the formulation 
of the duty of fair representation used by the Supreme 
Court in 
Vaca,17 and thus holds that ﬁ[a] breach of the 
duty of fair representation occurs only when the repre-
sentative™s conduct is `arbitrary, discriminatory, or in bad 
faith.ﬂ™
18 In a case like this one, where a union is alleged to have vio-
lated its duty of fair representation in its operation of a hiring 
hall, it is the General Counsel™s burden at the threshhold to 
establish that the hiring hall is 
an ﬁexclusiveﬂ one; for absent 
that showing, the duty of fair
 representation does not attach.
19  From the cases, it appears that the definition of ﬁexclusiveﬂ for 
these purposes is not strict, or literal, and that the Board will 
find that the union™s duty of fa
ir representation exists even 
where there are shown to be exceptions to the exclusive nature 
of the hiring hall operation.
20  Here, too, I find that despite the 
limited allowances for the ﬁdirect employmentﬂ of employees 

by employers in certain circumstances, the Master Agreement 
has effectively established the Local Unions party to it includ-
ing the Respondent as the normal and customary hiring and 
referral sources for journeymen
 employees, like Bryant, used 
by employers bound to the Master Agreement.
21  Therefore I 
conclude that, when acting under 
the Master Agreement as the employee referral medium to employers bound to the Master 
Agreement, including Alamillo and Kimmins, the Respondent 
operated under a statutory dut
y of fair representation. 
It is worth commenting at this introductory point about the 
General Counsel™s current focus in alleging that the Respondent 
breached its duty of fair representation towards Bryant, and my 

own focus in testing these allegations:  Despite some of the 
terms of opprobrium used in the complaints to describe the 
Respondent™s motives in the comp
lained of instances, the Gen-
eral Counsel does not now claim that the Respondent acted 
against Bryant for specifically hostile or other ﬁinvidiousﬂ rea-

sons; rather, the prosecutor argues on brief that the Respon-
dent™s actions must be seen as unlawful even if not based on 
personal hostility.
22  In any case, the record is too spare to allow 
 duty of fair representation violates Sec. 8(b)(1)(A) of the Act.  See 
NLRB v. Teamsters Local 282
, 740 F.2d 141, 145Œ146 (2d Cir. (1984).) 
17 Vaca
 v. Sipes
, 386 U.S. 171, 190 (1967).  See also 
Ford Motor Co. 
v. Huffman, 345 U.S. 330, 338 (1953). 
18 See, e.g., Sheet Metal Workers Local 49 (Aztech International)
, 291 NLRB 282, 283 (1988); 
Teamsters Local 528 (Walsh Construc-
tion), 272 NLRB 28 (1984). 
19 Teamsters Local 460 (Superior Asphalt Co.)
, 300 NLRB 441 
(1990). 
20 See, e.g., Morrison-Knudsen Co
., 291 NLRB 250, 258Œ59 (1988), 
and authorities cited; and Teamsters Local 328 (Blount Bros.)
, 274 
NLRB 1053, 1057 (1985).  Cf. 
Teamsters Local 174 (Totem Bever-
ages), 226 NLRB 690 (1976).  In none of those cases, however, can I 
discern the precise standard being 
employed for determining the point 
at which ﬁexceptionsﬂ to actual exclusivity are enough to render the 

hiring hall a ﬁnon-exclusiveﬂ one for purposes of the duty of fair repre-
sentation. 
21 Specifically, mindful of the Board™
s teachings and clarifications in 
Teamsters Local 460 (Superior Asphalt)
, supra, I find that the hiring 
hall arrangement here leaves the Respondent with substantial ﬁpower to 
put jobs out of the reach of workersﬂ
 (id. at 441), and that in the com-
plained of instances involving dispatches to Alamillo and Kimmins, the 
Respondent clearly had power and exer
cised it to put those jobs outside 
Bryant™s reach. 22 Counsel for the General Counsel stresses on brief that the unfair 
labor practice counts alleging unlaw
fully ﬁarbitraryﬂ failures by the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388 a finding that personal antagonism towards Bryant tainted the 
Respondent™s treatment of Bryant in the complained of in-
stances
.23  For both of these reasons, therefore, my focus below 
will be on the question whether the Respondent™s actions were 

unlawfully arbitrary, which is itself a notion that eludes clear 
definition in the cases.24  But the authorities are at least in har-
mony about one thing when it 
comes to ﬁarbitrarinessﬂ ques-tions:  For a union™s alleged arbitrariness to rise to the level of a 
violation of Section 8(b)(1)(A) or (2), it must be shown to in-volve ﬁsomething more than mere negligence on the union™s 
part.ﬂ25 III. ALLEGED UNFAIR LABOR PRACTICES
 A. Refusal to Grant Bryant™s April Request for                      
Dispatch Records 
Relying on Bryant™s testimony, I find that sometime in April, 
Bryant approached Oyler at the hiring hall (apparently while 
Oyler was dispatching workers to
 jobs), and asked to see the Respondent™s dispatch records for the past 6 months.  Bryant 
explained to Oyler that he want
ed to develop a ﬁchronologyﬂ of 
his own work history during that period.  Oyler told Bryant that 

he would not let Bryant have the dispatch slips to look through, 
but would instead make his own review of those records and 
ﬁwould develop that chronology for [Bryant] and then give 
[Bryant] copies of the dispatch slips.ﬂ
26  Bryant does not de-
                                                                                            
                                                           
Respondent to refer Bryant to Alamil
lo and to Kimmins do ﬁnot require 
a showing of animus on the part of Respondent toward Bryant.ﬂ  I take 
this to mean in context that the General Counsel does not abandon any 
claim that the Respondent acted ﬁa
rbitrarilyﬂ in each instance.. But I interpret it as a substantial abandonment of any claim that the Respon-
dent acted against Bryant out of personal hostility 23 It is true that Vick showed pe
rsonal hostility towards Bryant in the 
January union meeting.  But union meetings are frequently unruly 

affairs, involving the trading of 
taunts and barbs and other kinds of 
angry flareups between and among me
mbers and the union leadership.  
And it is entirely unclear on this record what it was that triggered 
Vick™s hostile statement to Bryant.  (Was it Bryant™s interruption of 
Vick? Was it Bryant™s prior history of charges against the Respondent? 
We simply cannot know.)  In any case, the single incident of animosity 
between Bryant and Vick in a union meeting does not reliably establish 
that the Respondent harbored an abiding resentment of Bryant.  Much 
less does it reliably establish that, in 
taking the later actions in April 
through December challenged by the complaint, the Respondent was 
motivated by ﬁunfair,ﬂ or ﬁirrelevant
,ﬂ or ﬁinvidiousﬂ motives, such as 
Bryant™s race, or because he filed 
charges with the Board or the San 
Francisco Human Rights Commission.  Therefore, my analysis will not 

be influenced by the January ex
change between Vick and Bryant. 
24 As Chairman Stevens noted in the context of a dissenting opinion, 
ﬁ‚Arbitrariness™ has been the most 
vexing and difficult of the duty of 
fair representation inquiries.ﬂ  
Sheet Metal Workers Local 49 (Aztech 
International)
, 291 NLRB 282, 283 (1988), citing 
Robesky v. Qantas 
Empire Airways
, 573 F.2d 1082 (9th Cir. 1978). 
25 Teamsters Local 692 (Great Western)
, 209 NLRB 466, 447Œ448 
(1974); 
Office Employees Local 2
, 268 NLRB 1353, 1354Œ1356 (1984), 
affd. sub nom
. Eichelberger v. NLRB
, 765 F.2d 851, 854 (1985); and 
Sheet Metal Workers Local 49 (Aztech International)
, supra at 282. 
26 While Bryant™s descriptions of th
is transaction potentially invite a 
variety of interpretations, I think the most natural understanding of 
what Bryant was describing was that Oyler was not willing to turn over 
the entire body of the Respondent™s dispatch records for the past 6 

months, but was willing to pull from those records and give to Bryant 
those slips showing dispatches Br
yant had received in the recent 6-
month period.  I observe that this was seemingly enough to accommo-

date Bryant™s announced reason for wanting to review the records, i.e., 
to develop a personal chronology of his work history. 
scribe any further exchanges with Oyler on the point, and there-
fore I infer that Bryant acceded to Oyler™s suggestion, thereby 
effectively narrowing his request for access to those records 
which would presumably suffice to
 establish the personal work 
chronology he was nominally seeking.  However, Oyler never 
thereafter followed through even on his more narrow offer. 
Before analyzing the legal significance of these facts, one 
other circumstance is worth men
tioning:  Bryant apparently 
never pursued his April request 
for access to the Respondent™s 
referral records, not even after 
Oyler clearly had defaulted on 
his offer.  It is true that Bryant filed an unfair labor practice 

charge in Case 20ŒCBŒ8663 on April 25, and in that charge 
made several accusations agains
t the Respondent in generalized 
terms, but nowhere did his char
ge put the Respondent on notice 
of any dispute about Bryant™s access to hiring hall records.
27  Relatedly, I note that the June 7 complaint in that caseŠlimited 
to an allegation of unlawful denial of access to recordsŠ
includes claims that Bryant did pursue his request for access to 
the referral records after his April encounter with Oyler (and 
that Vick, too, was involved in a subsequent refusal to give 
Bryant such access).
28  But these particular claims were never 
proved.29  Thus, the record holds no 
substantial evidence of any 
post-April attempt by Bryant to pursue access to the Respon-
dent™s referral records with the Respondent.
30 I31Turning now to the merits: The legal principles associ-
ated with an employee™s right
 of access to a union™s referral records are well-known.  As an el
ement of its duty of fair repre-
sentation, ﬁ[a] union has an obligation to deal fairly with an 
employee™s request for job referral information and .  .  . an 
employee is entitled to access to job referral lists to determine 
his relative position to protect his referral rights.ﬂ
31  Therefore, 
ﬁ[a] union breaches its duty of fair
 representation in violation of 
Section 8(b)(1)(A) of the NLRA
 when it arbitrarily denies a 
member™s request for job referral
 information, when that re-

quest is reasonably directed towards ascertaining whether the 
 27 Bryant™s April 25 charge, alleging 8(b)(1)(A) and (2) violations, 
stated: During the preceding six month pe
riod, the above named labor 
organization . . . has discriminate
d against Ronald W. Bryant ap-
plying unfair hiring hall practices and theatening Bryant in an at-
tempt to discourage him from exer
cising his Section 7 rights. Addi-
tionally, the above named labor orga
nization . . . has unlawfully at-
tempted to cause Employers to discriminate against . . . Bryant. 
28 The complaint in Case 20ŒCBŒ8663 alleged that Bryant requested 
ﬁRespondent on both April 30 and May 28 to ﬁpermit him to review its 
dispatch records,ﬂ and that ﬁsince on or about April 30 .  .  . by Oyler 
and June 3 . . . by Vick,ﬂ the Res
pondent has ﬁfailed and refused to 
allow Bryant access to its dispatch records.ﬂ 
29 This record contains no evidence of a ﬁMay 28ﬂ request by Bryant 
regarding review of dispatch records, nor of any ﬁJune 3ﬂ refusal on 
Vick™s part of such a request. 
30 Bryant elliptically suggested at one
 point that he may have revived 
his original April request to Oyler in a letter to the Respondent.  How-

ever, no such letter was produced, and 
after I noted this fact at trial, 
counsel for the General Counsel disclaimed any reliance on any such 
letter, stating that he was relying so
lely on the verbal exchange between 
Bryant and Oyler in April.  In a
ll the circumstances, I infer that Bry-
ant™s vague reference to a letter in this context was simply mistaken, 
and that Bryant did not, in fact, ever pursue the request he made to 
Oyler in April. 
31 Teamsters Local 282 (AGC of New York)
, 280 NLRB 733, 735 
(1986).  See also 
Operating Engineers Local 825 (Building Contrac-
tors), 284 NLRB 188, 189 (1987). 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 389member has been fairly treated with respect to obtaining job 
referrals.ﬂ32 The threshhold question is whet
her Bryant™s request to ex-
amine the Union™s referral records was made for any of the 
protected purposes recognized by the foregoing authorities, i.e., 
ﬁto protect his referral rights,ﬂ or
 ﬁto ascertain whether [he had] 
been fairly treated with respect to obtaining job referrals.ﬂ  The 
record is confusing and leaves ground for doubt on this point. It 
is true that in explaining from the witness stand
 his original request to Oyler, Bryant testified that he wanted to ﬁbe able to 
show that there were jobs avai
lable over that six-month period 
of time that I had been denied that I was fully qualified for.ﬂ  
But this explanation is to some 
extent inconsistent with what 
Bryant said to Oyler in April (merely that he wanted to develop 
a personal work ﬁchronology,ﬂ
33) and seemingly in
consistent, as 
well, with Bryant™s behavior in acquiescing in Oyler™s offer to 
provide Bryant only with his own dispatch slips for the last 6 
months.34  Despite these apparent inconsistencies, I will assume 
for purposes of this decision that Bryant sought access to the 
records for the reasons he advanced on the witness stand.  I will 
further assume that, because Bryant™s initial request was (at 
least subjectively) directed to
wards ﬁascertaining whether [he 
had] been fairly treated with re
spect to obtaining job referrals,ﬂ 
it was one that triggered on the Respondent™s part a statutory 
duty not arbitrarily to 
deny Bryant™s request. 
Here, the evidence shows that Oyler™s offer to pull out Bry-
ant™s job referral slips for the 
past 6 months was apparently 
acceptable to Bryant, but that for 
some reason, never explained 
by the Respondent, Oyler failed to follow through, and for 
some reason, never explained by the prosecution, Bryant did 
not further pursue his request even after Oyler had failed to 
follow through.  I judge that this evidence is ultimately equivo-
cal on the critical question whether Oyler™s failure to follow 
through was or was not the product of mere negligence or for-
getfulness.  As I have previous
ly discussed, union actions fal-ling in the latter category do not im
plicate the statutory duty of 
fair representation.
35  And the Board has expressly placed on 
the General Counsel the burden of
 ﬁdemonstrat[ing] that `some-
thing more than mere negligence™ occurred to justify a finding 

of arbitrariness and, therefore, a breach of the union™s statutory 
duty.ﬂ
36 The evidence does not satisfy the General Counsel™s burden 
of showing that something more than negligence animated the 
                                                          
                                                           
32 NLRB v. Carpenters Local 608
, 811 F.2d 149, 152 (2d Cir. 1987). 
33 Clearly, Oyler knew that Bryant wanted to compile a chronology 
of his referrals in the past 6 months
, but Oyler was not told how Bryant 
intended to use that chronology.  Thus, Oyler could not know if Bryant 
intended to use the chronology to protect his referral rights, or perhaps 
instead intended it for some purpose unrelated to any concerns about 
the fairness of the referral system, or the fairness of his own treatment 
within it, such as for income tax reporting purposes. 
34 Clearly, if Bryant wanted (as he te
stified) to show that he had been 
unfairly bypassed for referrals in the preceding 6 months, he would 
need to review all the records of di
spatches and referrals made by the 
Respondent during that period, not just
 his own chronology of referrals.  
And therefore if Bryant subjectivel
y intended to seek out evidence of bypassing, I would have expected him 
to resist in some way Oyler™s far 
more limited offer.  Yet he appare
ntly did not so resist or object. 
35 And see Operating Engineers Local 18 (Ohio Pipeline Construc-
tion), 144 NLRB 1365, 1368 (1965); and 
Teamsters Local 692 (Great 
Western)
, 209 NLRB at 447Œ448. 
36 Office Employees Local 2, 268 NLRB at 1355, citing 
Teamsters 
Local 692 (Great Western)
, 209 NLRB at 447Œ448. 
Respondent™s failure to satisfy Bryant™s request because it is 
just as likely than not on this record that Oyler, interrupted in 
his normal dispatching duties when
 Bryant raised his request, 
simply forgot about the request 
and his own offer after he went 
back to his regular duties.  
Moreover, in assessing whether 
Oyler™s failure to follow through on his offer to Bryant was 
unlawfully arbitrary, I treat as a mitigating circumstance that 
Bryant was himself somewhat misleading in identifying his 
purpose to Oyler for wanting access to the referral records.  
Thus, absent any proof that Oyler had some special reason to 
believe that Bryant was seeking 
to vindicate his statutory right 
to fairness in referrals, I find it 
plausible that Oyler™s failure to 

follow through on Bryant™s request involved, at most, a kind of 
negligent forgetfulness.
37  In addition, by failing to pursue his 
request after Oyler had defaulte
d on his offer, Bryant, too, 
ﬁmust bear some portion of the responsibility for sleeping on 
[his] rights.ﬂ
38  Because it is fatal to the complaint that the evi-
dence does not permit a finding that something more than mere 
negligence informed Oyler™s default, I will dismiss the com-
plaint in Case 20ŒCBŒ8663 in its entirety. 
B.  Refusal to Dispatch Bryant 
to Alamillo; Refusal to Grieve 
Alamillo™s Refusal to Employ Bryant 
The complaint in Case 20ŒCBŒ8
846 alleges as distinct viola-tions that the Respondent, ﬁsince on or about June 3,ﬂ has re-
fused to dispatch Bryant to Alamillo, and has refused to process 
a grievance against Alamillo over the latter™s refusal to hire 
Bryant.  These are the facts commonly relevant to both counts. 
Bryant had worked for Alamillo on a job at the Moscone 
Center in San Francisco in Se
ptember 1990.  He admittedly 
ﬁwalked off that job .  .  . quit that job,ﬂ apparently in the same 
month, after sensing from remarks made by Alamillo™s general 
foreman, Pete Hills, that Hills intended to give him punitively 
difficult work assignments.
39  On June 3, Bryant was registered 
for referral and was present in the hall when Oyler called out a 

reinforcing iron job for Alamillo at the Moscone Center.  Bry-
ant was the only one to respond, but when he appeared at the 
dispatch window and tendered his 
dues receipt to claim the job, 
Oyler said he would not dispatch Bryant to Alamillo because 

Bryant ﬁhad worked there in the past and the company had sent 
a letter stating that they did not want [Bryant] to return to that 
project.ﬂ  Oyler then showed Bryant a copy of Alamillo™s letter, 
one apparently beari
ng a September 1990 date.40  (Bryant in-
 37 Compare Oyler™s conduct to Union Agent Sheridan™s in 
Office 
Employees Local 2, supra, where the Board fo
und no violation because 
ﬁSheridan™s inability to provide a subs
tantial justification for his failure to notify Eichelberger means nothi
ng more than that Sheridan was 
negligent.ﬂ  268 NLRB at 1356. 
38 Id. 
39 Bryant had earlier worked under 
Hills on a different job at the 
Fillmore Center when both he and H
ills were employed by a different 
employer, not Alamillo, and Bryant 
felt that he had received discrimi-
natorily harsh assignments from H
ills on the Fillmore Center job. 
40 Although there is no dispute that Alamillo sent a letter to the Re-
spondent in some manner indicating that it would not accept Bryant as 
an employee, the letter itself was not 
introduced into th
is record, even 
though, as I narrate below, Bryant
 soon was shown another copy of it 
by an agent of the San Francisco Human Rights Commission, and no 

showing was made that the letter was unavailable to the General Coun-
sel.  Under the best evidence rule
 (codified in Fed.R.Evid. 1002 and 
1004), the contents of this writing 
should not have been proved by 
testimony.  But absent objection fr
om the Respondent™s counsel, who 
seemed to accept Bryant™s descripti
ons of the letter™s contents, I accept 
Bryant™s descriptions as roughly accurate. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390 sists that he was unaware of Alamillo™s position regarding his 
rehire until Oyler showed him the letter.)  Bryant protested to 
Oyler that ﬁthere should be no reason why I couldn™t go to 
work on that project because the general foreman who I™d had a 
problem with in the past [referring to Hills] was no longer on 
the project.ﬂ Oyler was apparent
ly unmoved by this, for he did 
not give Bryant the dispatch.
41 Later on June 3, Bryant conferred with an agent at the offices 
of the San Francisco Human Rights Commission, who showed Bryant a copy of Alamillo™s letter that the Commission had 
likewise received, somehow.  Still later, at about 2 p.m., after 
he had returned home, Bryant 
called Vick at the Respondent™s 
offices.  He told Vick he wanted to file a grievance against 
Alamillo because Alamillo™s letter amounted to an attempt to 
bar him from employment, which,
 Bryant argued, was a viola-
tion of the Equal Employment Opportunity section of the Mas-
ter Agreement.42  Asked by the Genera
l Counsel, ﬁWhat was Mr. Vick™s response?ﬂ Bryant tes
tified, at this time,ﬂI believe 
Mr. Vick said that he would file a grievance.ﬂ
43 That same day, Bryant composed a handwritten letter to 
Vick, which the Respondent appa
rently received on June 11. 
Bryant said in that letter, in pertinent part: 
 There was a job order placed for Alamilleo [sic] Steel 
this morning at 7:30 am. Randy Oyler was dispatcher. I 
was denied the job because I had been dispatched to to this 
jobsite before. I have seen and read this letter today. I beleave [sic] it 
is in violation of the Agreement™s Section 5 Employment 
#(7) page 22.[
44]  This letter states that I have been banned 
from all their jobs. It also violates the E.E.O Section. 
As I stated to you during our conversation Regarding 
[sic] this matter, I want a grievance filed Against [sic] this 

contractor. I have done nothing
 to deserve this treatment for so long a time. 
 On September 13, Bryant signe
d and transmitted another let-
ter to Vick, this one typed, which Vick apparently received the 
same day. In this second letter,
 Bryant stated pertinently, 
                                                           
                                                           
41 The record does not show how, if at all, Alamillo™s job call was 
filled, only that Bryant did not get the job. 42 Subsec. N of sec. 5 of the Ma
ster Agreement, captioned Equal 
Employment Opportunity, recites pertinently, 
       The Employers and the Union recognize they are required 
by law not to discriminate agai
nst any person with regard to 
employment or union membership
 because of race, religion, 
age, color, sex, national origin or ancestry and hereby declare 
their acceptance and support of su
ch laws.  This shall apply 
to hiring, placement for em
ployment, training during em-
ployment, rates of pay or othe
r forms of compensation, selec-
tion for training including apprenticeship. 
43 Bryant™s reply here seemed un
certain and somewhat improvised, 
and it contradicts an out-of-court averra
l Vick made in a letter to Bryant 
on September 13, quoted infra.  Vick
™s averral in the September 13 
letter is inadmissible hearsay as to wh
at Vick told Bryant on June 3.  
Therefore, despite doubts about the quality of 
Bryant™s recollection 
here, it stands uncontradicted, and I will assume that Bryant recalled 
Vick™s June 3 reply accurately. 
44 Bryant was referring to provision 7, under subsec. I of sec. 5 of the 
Master Agreement. Provision 7 states, 
No individual who is rejected by the individual employer shall 
be rereferred to such individual employer with respect to the same 
request pursuant to which he was initially referred. 
 On or about June 11, I submitted a letter requesting 
that a grievance be filed against Alamillo Steel because 
they sent you a letter banni
ng me from employment on all 
of their projects. 
On June 3, 1991 I saw that letter for the first time. I 
contacted you by phone and informed you that I wanted a 

grievance filed against that company. You informed me 
you would file a grievance. 
Why hasn™t a grievance been 
filed yet? I expect a reply 
from you within ten (10) days. 
 Vick replied in a letter to Bryant the same day. In what was 
apparently his last word on the subject, he said in that letter, 
 In reference to your letter of Sept. 13, 1991, as I told you 
when discussing this matter in early June of this year, this lo-
cal union does not honor Alamillo™s request as contended in 
their letter to Local #377; thus no reason to file a grievance 
seems apparent. 
 Analyzing these facts in their totality, I observe at the outset 
that Oyler™s and Vick™s respective statements to Bryant on June 
3 and September 13 are difficult to harmonize rationally. In-
deed, taken together, these stat
ements evoke the mood of Alice in Wonderland, or Catch 22. (The Respondent, through Oyler, 
effectively declared on June 3 th
at he would not dispatch Bry-
ant to Alamillo because he was persona non grata at that com-

pany, thereby seemingly ﬁhonoringﬂ Alamillo™s letter. But the 
Respondent, through Vick, declared contrarily on September 13 
that because the Respondent ﬁdoes 
not honorﬂ Alamillo™s re-
quest, there was no reason for a grievance over Alamillo™s 
blackballing of Bryant.) And the Respondent made no attempt 
at trial or on brief to harmonize or otherwise explain these in-
consistent statements. Thus, it is easy to liken the Respondent™s 
interposing of two incompatible explanations for its respective 
actions on June 3 and September 13 
to that of a rider trying to 
straddle two horses galloping in 
opposite directions. Predicta-bly, the effort has left the Respondent astride of neither mount, 
and vulnerable to charges of unlawfully arbitrary behavior in 
each challenged instance, as I explain below. However, for 
reasons also noted below, I cannot entirely embrace the General 
Counsel™s theories of violation, 
and will find only that Vick™s 
dismissal of Bryant™s grievance request violated the Act. 
Focusing first on Oyler™s refusal to refer Bryant to Alamillo, 
I agree with the General Counsel
 that an appropriate starting 
point for analysis is the Board™s summary of prior holdings in 
Operating Engineers Local 406 (Ford, Bacon & Davis Con-
struction)
, 262 NLRB 50 (1982), enfd. 701 F.2d 504 (5th Cir. 
1983). There, the Board said, 
 The Board has held that any departure from established exclu-

sive hiring hall procedures which results in a denial of em-
ployment to an applicant falls w
ithin that class of discrimina-
tion which inherently encourages union membership, 
breaches the duty of fair representation owed to all hiring hall 
users, and violates Section 8(b)(1)(A) and (2), unless the un-
ion demonstrates that its interference with employment was 
pursuant to a valid union-security clause or was necessary to 
the effective performance of it
s representative function.[
45]  The General Counsel, relying on this summary, argues on brief: 
  45 262 NLRB at 51, citations omitted. 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 391The record evidence establishes that Respondent™s refusal to 
dispatch Bryant to Alamillo on June 3 involved a 
departure
 from established 
contractual
 hiring hall procedures.  The con-
tractual provisions 
make clear
 that an employer has no right 
to prohibit the dispatch of employees by Respondent in ad-
vance of the dispatch.[
46]  I cannot agree that the provisi
ons of the Master Agreement 
speak clear[ly] to the question of the right of an employer to 
reject a potential a
pplicant in advance. Although referring to 
ﬁcontractual hiring hall procedures
,ﬂ the General Counsel calls 
my attention to only one clause in the Master Agreement, i.e., 
the provision cited by Bryant in his June 3 letter to Vick, supra 
(sec. 5,I,7: ﬁNo individual who 
is rejected by the individual 
employer shall be rereferred to such individual employer with 

respect to the same request pursuant to which he was originally 
referredﬂ). I remain unpersuade
d. This provision is hardly 
ﬁclearﬂ as to whether or not an ﬁemployer has [a] right to pro-

hibit the dispatch of [an employee] in advance of the dis-
patch.ﬂ
47  Much less does this provision define the duties of the 
Respondent when an employer has declared in advance that a 
certain employee will not be accepted. Rather, the provision 
invoked by the General Counsel pr
ovides, at best, an arguable 
basis for supposing that predispatc
h rejections by an employer 
are not permitted. And the Gene
ral Counsel™s construction of 
this clause has additional pitfalls
, given other provisions, supra, 
generally ceding to employers the 
right to discharge employees, 
and specifically granting employers the right to reject any ap-

plicant referred by the appropriate Local Union.  
Elaborating the latter point, I observe that if the General 
Counsel were correct in his arguable interpretation of the Mas-
ter Agreement as prohibiting in
-advance rejections, it would seem to follow that the parties to the Master Agreement in-
tended unions and employers to 
go through a seemingly useless 
ritual: Thus, under the Genera
l Counsel™s understanding of the 
Master Agreement, the referring union, even when pre-advised 
by an employer needing a worker that an applicant otherwise 
in-line for the referral will be re
jected by the employer (which 
the employer has an undisputed 
right to do), would nevertheless 
be obliged to issue a dispatch to the disfavored applicant, and 
the employer, in turn, would then be obliged to reject the appli-
cant on his or her arrival at the jobsite, and send him or her 
back to the hiring hall. And onl
y after the union and the em-
ployer had thus completed this dance might the union then send 
an acceptable applicant to the employer.  Clearly, a whole day 
or more might be lost in the observance of this ritual, a period 
in which the employer would be without the services of an 
                                                          
                                                           
46 G.C. Br. at 11; emphasis added. It
 also deserves emphasis that in 
attempting to show that the Respo
ndent ﬁdepart[ed] from established 
exclusive hiring hall procedures,ﬂ the General Counsel has focused here 
on what he believes the ﬁcontractﬂ 
provides. This focus is understand-
able, given that the record is othe
rwise devoid of any evidence of the 
Respondent™s pre-June 3 ﬁpractice,ﬂ if any, when confronted with an 

employer™s ﬁin-advanceﬂ rejection of a specific worker. 
47 The General Counsel distractingly argues (Br. at 11;  emphasis 
added) that ﬁ[t]his clause demonstrat
es that there is no basis for the 
contention that Alamillo could pr
ohibit the dispatch of Bryant 
to any of its projects.ﬂ  This may arguably be so, 
but the Respondent has never 
made any such ﬁcontention,ﬂ and therefore the General Counsel appears 
to be swatting at a straw man. More fundamentally, the General Coun-
sel™s claim here is beside the point
 sought to be proved by the General 
Counsel, which was that Alamillo had ﬁno right to prohibit the dispatch 
of employees . . . 
in advance of the dispatch
.ﬂ acceptable worker, and a worker acceptable to the employer 
would be without work or pay. This 
may be what the parties to 
the Master Agreement intended, but if so, it would be hard to 

square such a procedure with other provisions in the Master 
Agreement, most notably the preamble to Section 5, which 
recites that the hiring procedures are intended, inter alia, to 
ﬁmaintain an 
efficient
 system of production in the industry,ﬂ 
and ﬁto provide for an 
orderly procedure for the referral of 
applicants.ﬂ 
For these reasons, if the only evidence of ﬁestablished proce-
dureﬂ were the provision cited by the General Counsel, I would 
be hard-pressed to find that Oyler ﬁdepart[ed] from established 
exclusive hiring hall procedureﬂ in refusing to refer Bryant to 
Alamillo.
48 Rather, absent some further indication that the Re-
spondent generally deemed itse
lf bound to perform the ritual dance described above, I would find it not at all ﬁarbitraryﬂ on 
Oyler™s part that he refused to dispatch Bryant to Alamillo, 
when such a dispatch would be apparently futile, given an em-
ployer™s unquestioned right to rej
ect any referred applicant, and 
would potentially deprive anot
her, ﬁacceptableﬂ out-of-work 
applicant of a day™s or more pay.
49  And I would therefore read-
ily dismiss the refusal-to-refer-to Alamillo count in the com-

plaint if only these facts were before me. 
But these are not the only fact
s, and the General Counsel does not limit himself entirely to
 arguments dubiously linked to 
section 5,I,7 of the Master Ag
reement. Thus, the General Coun-
sel also states (although seemingly as a mere ﬁmoreoverﬂ ob-
servation), ﬁIt is also significant that Vick™s letter of September 

13 to Bryant recognized that the Union was not obligated to 
honor Alamillo™s request.ﬂ Here, 
I find no basis for the General 
Counsel™s apparent assumption th
at Vick™s statement in the September 13 letter was specifically grounded in an interpreta-
tion of section 5,I,7, or of any other contract provision for that 
matter. But I think the General C
ounsel gets closer to the mark 
in making this observation; for it is at least possible to infer that 

when Vick asserted that the Respondent does not honor 

Alamillo™s request, he was implicitly suggesting that Oyler 
should not have honored that request on June 3. Thus, it is with 
Vick™s September 13 statements in mind that I 
might find that Oyler™s June 3 refusal to dispatch Bryant involved some depar-
ture at least from 
Vick™s declaration of the Respondent™s policy 
concerning Alamillo™s letter. 
Does it follow from Vick™s statement that Oyler™s action on 
June 3 was unlawfully arbitrary, and therefore a violation of 
Section 8(b)(1)(A) and (2), as alleged?  I think not, although it 
is tempting to so conclude, particularly where the Respondent 
has never attempted to rationalize Oyler™s actions in the light of 
Vick™s later statement. But such a conclusion, however tempt-
ing, strikes me as an artificial one on this record. I have already 
suggested reasons grounded in the contract and in the inherent 
probabilities why it was not unlawfully arbitrary for Oyler to 
have refused to go through the s
eemingly futile and wasteful 
action of issuing a dispatch slip to Bryant.  Therefore, it is eas-
ier for me to suppose on this record that it was VickŠnot 
 48 Operating Engineers Local 406
, supra. And see, e.g., 
Plumbers 
Local 598 (Mechanical Contractors of Washington)
, 276 NLRB 487, 
488 (1985). 
49 Ford Motor Co. v. Huffman
, supra: ﬁ[A union™s] statutory obliga-
tion to represent all members of an appropriate unit requires [it] to 
make an honest effort to serve the 
interests of all of those members, 
without hostility to any.ﬂ 345 U.S. at 337. ﬁThe complete satisfaction of 
all who are represented is hardly to be expected.ﬂ  Id. at 338. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392 OylerŠwho acted arbitrarily, i.
e., perfunctorily, and without 
rational basis, when he claime
d falsely that the Respondent 
ﬁdoes not honorﬂ Alamillo™s letter, 
and used this false claim as 
the basis for refusing to honor Bryant™s grievance request. 
Thus, when Vick invoked a reason for not advancing a 
grievance on Bryant™s behalf that was nonsensical, given 
Oyler™s earlier action, he plainly ignored Bryant™s interest in 
getting to the bottom of a very real problem for BryantŠ 
Alamillo™s September 1990 declared refusal to employ Bryant 
in the future. This was a refusal that Bryant had specifically 
challenged on two independent c
ontractual grounds after he 
learned of it (1) that the Master Agreement barred Alamillo 
from rejecting applicants in advance of referral; and (2) that in 
any case, Alamillo™s rejection of Bryant violated the Equal 
Employment Opportunity provisions of the contract.
50  Vick™s 
letter facially suggests that he
 gave no consideration to the 
merits of either point; indeed, so 
far as this record shows, Vick 
did not conduct even the semblance of an inquiry into Bryant™s 
claim that Alamillo™s refusal to reemploy him involved contrac-
tually proscribed race discrimination. Instead, in a classic ex-
ample of obscurantism that carries
 its own indicia of bad faith, 
Vick merely evaded the issues raised by Bryant™s grievance 
request by 
pretending that Alamillo™s letter presented no real 
problem for Bryant. 
In summary, I would not rely on Vick™s later statement to 
find that Oyler™s June 3 refusal to dispatch Bryant to Alamillo 

was unlawfully arbitrary, and I find no other grounds for con-
cluding that Oyler™s action involved a departure from estab-
lished exclusive hiring hall procedures. I will therefore dismiss 
the complaint in Case 20ŒCBŒ8846 insofar as it alleges that 
Oyler™s action violated Secti
on 8(b)(1)(A) and/or Section 8(b)(2). But because Vick dismissed Bryant™s grievance request 
perfunctorily, and in apparent ba
d faith, I conclude that the 
Respondent violated its duty of
 fair representation towards 

Bryant, and thereby violated Section 8(b)(1)(A), as alleged. 
C.  Refusal to Dispatch Bryant to Kimmins 
The complaint in Case 20ŒCBŒ8991, as significantly 
amended on June 9, 1992, alleges 
that the Respondent arbitrar-
ily refused to refer Bryant to Kimmins on November 27, in 
violation of Section 8(b)(1)(A) a
nd (2). As we shall see, the 
claim in the complaint that the refusal to refer Bryant to Kim-
mins was arbitrary is simply distracting makeweight, for the 
theory of violation argued by 
the General Counsel depends not 
at all on a fair representation analysis; rather, the General 
Counsel relies entirely on the Board™s 1981 holding in 
Iron 
Workers Local 118 (Pittsburgh Des Moines Steel Co.)
,51 re-stricting a construction industry uni
on™s right to refuse dispatch 
to dues delinquent members to those situations where the mem-
ber™s delinquency arose while working within the 
same bar-gaining unit to which the member now seeks a dispatch. For 
                                                          
                                                           
50 At p. 12 of his brief, the Gene
ral Counsel now defines Bryant™s 
grievance narrowly, as raising only a 
single issue, namely, the existence 
of discrimination on the part of Alam
illo with respect to the hiring of 
Bryant. This is curious, and seemingly arbitrary on the General Coun-
sel™s part, given his pr
eviously mentioned claims that Alamillo™s in- 
advance rejection of Bryant was c
ontractually unprivileged, and given 
that Bryant™s June 3 letter raised the same point, 
in addition to the 
claim that Alamillo™s refusal to hire
 him violated the E.E.O provisions 
of the Master Agreement. Thus, I do not adopt the General Counsel™s 
narrow interpretation of the issue rais
ed by Bryant™s grievance request. 
51  257 NLRB 564, 566Œ567 (1981). 
reasons I elaborate below, I will not need to reach the theory 
advanced by the General Counsel under 
Iron Workers Local 
118, but will find on other grounds that the Respondent™s re-

fusal to dispatch Bryant to Kimmins was not demonstrated by 
the Respondent to have been done 
pursuant to a valid union-
security clause.  
The central facts are not complicated: On November 27, at 
the Respondent™s hiring hall, Brya
nt responded to Oyler™s call 
for a certified welder on a Kimmins job at the Hayes Street 
Freeway project. Another regi
strant, Sam Cole, likewise an-
swered this job call. Bryant ha
d been registered on the Respon-
dent™s out-of-work list since August 27, but Cole, according to 
Bryant™s uncontradicted testimony, had a more recent out-of-
work date. For this reason, Bryant normally would have been 
entitled to dispatch preference over Cole.
52  However, Bryant 
admittedly had not yet paid a ﬁsupplementalﬂ dues amount 

owing for ﬁNovember.ﬂ And when Bryant tendered to Oyler his 
most recent dues receipt, which apparently reflected this argu-
able arrearage, Oyler excused himself, saying that he had to 
talk with Vick, and left the 
dispatch window. Minutes later, Oyler returned, saying that Vick had ordered that Bryant would 
have to pay ﬁat least one more 
month™s dues to be eligible for 
the dispatch,ﬂ apparently referring to a $100 amount. Bryant 

replied that he didn™t have th
e money. Oyler suggested that 
Bryant pass the hat in the hall to get the money. Bryant de-
clined to do this. Oyler then gave the dispatch to Cole. 
These facts are enough to establis
h, prima facie, a violation 
of Section 8(b)(1)(A) and (2), i.
e., a ﬁdenial of employmentﬂ to 
Bryant by the Respondent within the meaning of 
Operating Engineers Local 406 (Ford, Bacon & Davis)
, supra. However, 
as that case further instruct
s, the Respondent may escape a 
finding of violation if it ﬁdemonstrates that its interference with 
employment was pursuant to a valid union-security clause or 
was necessary to the effective performance of its representative 
function.ﬂ The Respondent™s counsel on brief invokes only the 
union-security provisions of the Master Agreement by way of 

defense. The provision identified by the Respondent states in 
pertinent part (emphasis added): 
 Every person performing work 
covered by this Agreement 
who is a member of the Union[
53] and in the employment of 
an individual employer
 covered by this Agreement . . .  shall, 
as a condition of em
ployment, or continued employment, re-
main a 
member in good standing
 in the Union 
in the appro-
priate Local Union of the Union.
[54]  The Respondent™s argument on 
brief is vague, superficial, 
and quite summary in character.
55 But it is implicit in that ar-
gument that the Respondent would ha
ve me find at the start that 
the union-security clause in the Master Agreement was what, in 
fact, animated Oyler™s refusal to dispatch Bryant to Kimmins. 
 52 Thus, testifying about general refe
rral practices, Oyler stated:    
    A job order™s called in you may have one or more . . .  workers 
interested in the particular job. At that point . . .  we look at the 
list to see their position on the list, and the person with the highest position on the list would be offered the job. 
53 Here, it is useful to recall again that at sec. 1, p. 3 of the Master 
Agreement, ﬁthe Unionﬂ is defined 
as ﬁany of the Local Unions affili-
ated with the District Council.ﬂ 
54 The Respondent™s counsel on brie
f has misquoted in several re-
spects the phrases following the words, ﬁas a condition of employ-
ment. . . .ﬂ  
55 R. Br. at 5Œ6. 
  IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 393However, even this implicit threshhold claim is not supported 
by any affirmative evidence; rather, all that the record shows is 
that Oyler refused to give Bryant the dispatch because Bryant 
refused to come up with another $100 in supplemental dues money. Whether or not Oyler (or Vick, who had apparently 
instructed Oyler) had in mind the specific provisions of the 
union-security clause is simply a matter for speculation. Never-
theless, that omission of proof perhaps might be overlooked, 
because our experience tends to condition us to assume that 
when a union agent demands that a registrant pay dues before 
issuing a dispatch, the agent 
probably believes that the union 
has some lawful basis for im
posing that requirement, and a 
union-security clause in a governing labor agreement is nor-
mally the basis on which such a right is secured to a union. 
Thus, despite the absence of any affirmative evidence as to 
Oyler™s (or Vick™s) specific reasoning in refusing to dispatch 
Bryant to Kimmins, I will assume, arguendo, that the refusal to 
dispatch was supposed by Oyler (or Vick) to be justified by the 
union-security clause. 
But the Respondent 
also failed to introduce any evidence 
whatsoever tending to show that Bryant was 
not in compliance 
with the union-security clause 
its counsel now relies on. Spe-
cifically, the Respondent has fail
ed to show that Bryant was 
not a ﬁmember in good standing . . .  in the appropriate Local Un-
ionﬂ at the time Oyler refused to 
dispatch him. I recognize that 
the definition of ﬁmember[ship] in good standingﬂ is normally 

located in a union™s constitution or bylaws. And true, the Re-
spondent™s lawyer summarily in
vokes the Respondent™s bylaws 
and the International™s constitu
tion in his argument on brief. 
But I wonder if the Respondent™s counsel looked up the defini-
tions of ﬁmember in good standi
ngﬂ to be found in those docu-
ments; for if he had, he would 
have discovered that each of 
them plainly allow a member to 
be ﬁin arrearsﬂ for up to one month before being subject to classification as ﬁnot in good 
standing.ﬂ56 Thus, while Bryant™s testimony might allow a find-
ing that he was ﬁin arrearsﬂ 
on a supplemental dues obligation 
to the Respondent as of November
 27, his same testimony (the 
only evidence on the point) also 
indicates that he was not ﬁmore 
than one monthﬂ in arrears as of that date. Therefore, his arrear-

age was not enough under the Respondent™s bylaws nor under 
the International constitution to take him out of the category of 
ﬁmember in good standing.ﬂ
57  It is on this basis that I conclude that the Respondent has 
failed to demonstrate that its interference with Bryant™s em-
ployment with Kimmins was ﬁ
pursuant to a valid union secu-rity clause.ﬂ Indeed, so far as this record shows, as of Novem-
ber 27, Bryant was a ﬁmember 
in good standingﬂ within the meaning of the union-security clause and the Respondent™s                                                           
                                                           
56 The Respondent™s bylaws (R. Exh.
 2) contain only a single refer-
ence to ﬁgood standing,ﬂ at art. I, s
ec. 1, dealing with ﬁRegular Meet-
ings.ﬂ (Id. at p. 2). There, at subpar. (C),(1), the bylaws state: 
Only members who are in good standing (not more than one 
(1) month in arrears with payment of dues and/or assessments) 
shall be permitted to attend any 
meeting of this Local Union. 
The International™s constitution (R. Exh. 1) is seemingly irrelevant 
to this issue, because the union-security clause at issue expressly refers 
to ﬁmember[ship] . . .  in the . . .  Local Union.ﬂ But it provides no 
support for the Respondent either. Art. II, sec. 7 of the constiution, 

dealing with ﬁContinuous Good Standing,ﬂ (id. at p. 6), states: 
[A] member shall not be considered in good standing who is more 
than one (1) month in arrears in payment of dues. 
57 In this regard I further recall that the Respondent did not drop 
Bryant from membership until an
 uncertain point in 1992.  governing bylaws. Therefore, I find it unnecessary to reach the 
General Counsel™s theory of vi
olation, which presumes under 
Iron Workers Local 118
, supra, that the Respondent was obliged to give Bryant a new grace period of work for Kimmins 
before invoking the union-security clause as a basis for seeking 
his discharge, or preventing hi
s further dispatch to Kimmins.
58 D. Vick™s December 30 Letter to Bryant 
The complaint in Case 20ŒCBŒ8991 further alleges as a 
separate violation of Section 8(
b)(1)(A) that the Respondent, in 
a letter from Vick to Bryant on December 30, threatened that 
Vick would ﬁpossibly refuseﬂ to dispatch Bryant, if he did not 
pay up on certain supplemental due
s claimed to be owed. The 
record shows that this happened.
59  What is lacking is any 
statement by the General Counsel of a theory as to why this 
hypothetical threat by Vick vi
olated Section 8(b)(1)(A), as 
alleged. Indeed, the General C
ounsel™s brief does not even 
make a 
factual reference to Vick™s December 30 letter, much 
less does it advance a theory of vi
olation. In the circumstances, 
I presume that the General Counsel has abandoned any conten-
tion that Vick™s letter broke the law, and I will not speculate as 

to what theory might have originally inspired the complaint in 
this respect. It suffices to observe that it is not 
necessarily
 un-lawful for a union to threaten to possibly refuse to dispatch a 
dues delinquent employee. On the contrary,  
 a valid union-security clause can be enforced  
at the hiring 
hall level by a refusal to dispatch an employee whose dues 
are in arrears, so long as the employee has already worked 
for the statutory grace period in the bargaining unit to which 
the collective-bargaining agreement containing the union-
security clause applies.[
60]  Here, the General Counsel has not attacked the abstract va-
lidity of the union-security clause in the Master Agreement, and 

the record will not allow a finding that Vick™s threat to ﬁpossi-
bly refuseﬂ to dispatch Bryant in the future was a threat to take 
action which would not be privileged under that union-security 
clause. Accordingly, where th
e General Counsel has abandoned 
his original attack on Vick™s letter, and where the record lacks 

any basis for finding that Vick™s
 letter necessarily intended an 
 58 The General Counsel relies on two facts; first, Kimmins was an 
ﬁindividual signatory to a contract 
with Respondent,ﬂ and second, Bry-
ant had never before worked for Kimmins. Based on those facts, the 
essence of the General Counsel™s le
gal theory is that Kimmins™ em-
ployees constituted a separate bargai
ning unit, governed by a different contractual union-security clause th
an the union-security clause govern-
ing the ﬁmulti-employer bargaining un
itﬂ in which the General Counsel 
supposes (without record basis) that Bryant had been previously em-
ployed, and in which the General Counsel supposes (without record 
basis) that Bryant™s dues delinquency arose. 
59 Thus the record shows that, in 
the context of a five-paragraph let-
ter to Bryant on December 30, Vick to
ld Bryant, inter alia, that Bryant 
now owed the Respondent a ﬁSupple
mental Dues debt of $272.84,ﬂ 
reminded him that the Respondent need
ed this money in order to be 
able to ﬁoperate,ﬂ and that it was Bryant™s ﬁresponsibility to pay these 
dues on time and it is my responsibility to collect them if they are de-
linquent.ﬂ ﬁTherefore,ﬂ stated Vick,  
[I]f your financial responsibility to 
this Local isn™t kept, be assured 
I™ll keep mine by taking the nece
ssary action to collect the amount 
owed in full by removing you from employment if employed, or 

possibly refusing dispatch, base
d on not being current on your 
dues. 
60 Iron Workers Local 118
, supra, 257 NLRB at 566; emphasis 
added; citations omitted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394 unlawful application of the union-security clause, I will dismiss 
the complaint in Case 20ŒCBŒ8991 insofar as it alleges that 
Vick™s letter violated the Act. 
CONCLUSIONS OF 
LAW 
 Based on the foregoing findings and analyses, I reach these 
conclusions of law: 
1. The Respondent did not violate the Act when, on or after 
an uncertain date in April, it failed to give Bryant access to the 
referral records he had once sought to review. 
2. The Respondent did not violate the Act when it refused to 
dispatch Bryant to Al
amillo on June 3. 
3. When Vick on September 13
 dismissed Bryant™s request 
to grieve Alamillo™s declared refusal to hire Bryant, the Re-
spondent violated its statutory du
ty of fair representation to-
wards Bryant, and thereby restrained or coerced Bryant in the 
exercise of the rights guaranteed in Section 7 of the Act, and 
thereby violated Section 8(b)(1)(A) of the Act. 
4. When Oyler refused to dispatch Bryant to Kimmins on 
November 27, the Respondent caused or attempted to cause an employer to discriminate against 
Bryant in violation of Section 
8(a)(3) of the Act, and thereby violated Section 8(b)(2) of the 
Act, and derivatively, Section 8(b)(1)(A) of the Act. 
5. The Respondent did not violate the Act when Vick threat-
ened in a letter to Bryant on December 30 that he would possi-
bly refuse to dispatch Bryant in 
the future if Bryant did not cure 
his dues arrearage. 
THE REMEDY Having found that the Respondent in certain respects vio-
lated Section 8(b)(1)(A) and (2) in its treatment of Bryant, I 

shall order that the Respondent cease and desist from these 
unlawful actions or from like or re
lated actions, and that it take 
certain affirmative steps necessary
 to restore the status quo ante 
its unlawful actions, including by posting an appropriate notice 
and by taking the following 
additional remedial steps: A. Unlawful Dismissal of Bryant™s Grievance;                   
Mack-Wayne Remedy 
As to the Respondent™s unlawful dismissal of Bryant™s 
grievance request, counsel for the General Counsel in his brief 
ﬁsubmits that a 
Mack-Wayne
 Closures remedy is warranted.ﬂ 
He is referring to the Board™
s Supplemental Decision and Order 
in Rubber Workers Local 250 (Mack-Wayne Closures
), 290 NLRB 817 (1988) (
Mack-Wayne II
). He does not identify with 
greater particularity 
how that case might inform the remedial 
order, and as I discuss below, so
me details of its application are 
less than certain. Nevertheless, for the reasons I note below, I 
agree that a ﬁprovisional make-whole remedyﬂ of the type pre-
scribed in Mack-Wayne II
 is appropriate. 
1.  The holdings of 
Mack-Wayne I and Mack-Wayne II
 In its original decision (
Mack-Wayne I
),61 the Board found 
that the union had violated Section 8(b)(1)(A) by taking certain 
actions that amounted to an arbitrary refusal to process em-
ployee O™Neill™s grievance over hi
s discharge, and ordered the 
union to request the employer to
 reinstate O™Neill, and if the 
employer refused, to promptly 
pursue the remaining stages of 
the grievance procedure, including arbitration, in good faith 
with all due diligence. Additionally, the Board ordered the un-
                                                          
                                                           
61 Rubber Workers Local 250 (Mack-Wayne Closures)
, 279 NLRB 
1074 (1986).  
ion to permit O™Neill to be represented by his own counsel 
during the remaining stages of the grievance procedure and at 
any arbitration proceeding, and to pay the reasonable legal fees 
of such counsel. Finally, the Board entered a provisional make-
whole remedy, that is, it ordered that in the event that it was not 
possible for the union to pursue the remaining stages of the 
grievance procedure for any procedural or substantive reason, 
the union must make O™Neill whole for any loss of pay he may 
have suffered as a result of the union™s wrongful conduct. Ex-
plaining this, the Board said that any uncertainty about the un-
derlying merits of O™Neill™s grievance was traceable to the 
union™s own violation in failing to
 give O™Neill fair representa-
tion at the stage when the grievance was submitted for consid-
eration by a joint union-employer panel, and therefore, such a 
provisional make-whole remedy 
was ﬁnecessary in order to 
restore the status quo, remedy the injury, and deter the wrong-

doer.ﬂ62 In Mack-Wayne II
, decided by the Board after seeking and 
obtaining a remand from the Third Circuit, where 
Mack-Wayne 
I was then pending the Board™s application for enforcement, the 
Board clarified its original reasoning and order, ﬁin the light of 
the Ninth Circuit™s decision in 
San Francisco Pressmen v. NLRB.ﬂ63  Thus, the Board conceded that a make-whole remedy 
is appropriate only where there exists a ﬁnexus between the 

unfair labor practice and the make-whole remedy,ﬂ i.e., 
some basis for supposing that absent
 the union™s unfair representa-
tion, the grievant would have 
prevailed, and therefore some 
basis for supposing that the gr
ievant suffered ﬁdamageﬂ from 
the unfair representation for which he or she should be made 
whole.64  However, adhering to its view in 
Mack-Wayne I
 that 
the ﬁwrongdoerﬂ union should bear the principal consequences 
of any uncertainty over the merits of the grievance, the Board 
fashioned an allocation-of-burden scheme under which the 
General Counsel would establish 
the necessary ﬁnexusﬂ for the 
make-whole remedy simply by s
howing that the grievance was 
ﬁnot ‚clearly frivolous.™ﬂ And 
where the General Counsel met this threshhold burden, it would be
 left to the union to establish 
that the grievance in any case lacked merit; and therefore, that 
its unfair representation did not 
ﬁcauseﬂ the grievant any ﬁfur-
ther injury.ﬂ
65 The Board stressed that ﬁ[a]ny provisional make-whole rem-
edy we order will only take effect if the union 
has failed or has 
attempted and been unable to have the employer consider the 
grievance on its merits.  Thus
, a provisional make-whole rem-
edy only becomes important if the 
grievance cannot be re-
solved pursuant to the agreed-on process.
ﬂ66 In addition, the 
Board ﬁrecognize[d] that there are circumstances when the 
union and the employee may be faced with a difficult and ineq-
uitable ‚Hobson™s Choice making it unfair . . .  to 
require
 the 
union to attempt to prove in the unfair labor practice case that 
the grievance lacks merit.™ﬂ
67  With this recognition in mind, the 
Board held that,  
  62 My characterizations of the Board™s holding in 
Mack-Wayne
 I bor-row substantially from the Board™s own characterizations of that hold-
ing in Mack-Wayne II
. 290 NLRB at 817. 
63 290 NLRB at 817, referring to the Ninth Circuit™s decision re-
ported at 794 F.2d 420 (1986). 
64 290 NLRB at 818Œ819. 
65  Id. at 819. 
66 Id. at 821; emphasis added. 
67 Id. 
 IRON WORKERS LOCAL 377 (ALAMILLO STEEL CORP.) 395in the context of this class of cases only, the union should be 
given the option of litigating the merits of the employee™s 
grievance at either the unfair labor practice hearing or at the 
subsequent compliance stage. We will not allow the union, 
however, to litigate this issue twice. Prior to the close of the 
unfair labor practice hearing, the union must have made an 
unambiguous election to
 litigate the merits of the grievance at 
the unfair labor practice hearing or at the compliance stage.[
68]  Finally, in the portion of 
Mack-Wayne II
 that I will find the 
most difficult to apply to this case, the Board 
remanded the 
case to the judge to give the union the opportunity to make the 
ﬁelectionﬂ in questi
on, directing that, should the union elect to 
litigate the merits issue now, the judge should ﬁconvene a hear-
ing for that purpose,ﬂ and thereafter prepare a ﬁsupplemental 
decision.ﬂ
69 2.  Application to this case 
Did the General Counsel establish that Bryant™s grievance 
was ﬁnot ‚clearly frivolous?™ﬂ  
Exactly how one shows this in a 
given case is doubtful; proving a ne
gative is always problem-
atic, and the 
Mack-Wayne
 cases provide no real guidance on the 
point. But seemingly, it takes next to nothing to establish this 
negative proposition, i.e., only that there was some arguable 
basis for the claims in Bryant™s grievance. I have previously 
noted that Bryant™s grievance rais
ed two discrete claims first, that section 5,I,7 barred Alamillo from rejecting him in ad-
vance; and second, that Alamillo
™s rejection of him in any case 
violated the Equal Employment Opportunity requirements of 
the Master Agreement. I have already observed that, despite its 
seemingly impractical implicatio
ns, section 5,I,7 provides some 
arguable basis for barring in adva
nce rejections; therefore, Bry-
ant™s claim in this respect was not clearly frivolous. As to Bry-
ant™s second claim, I note (a) that Bryant is black, and (b) that 
Alamillo rejected him from reemployment. Whether or not this 
pair of facts makes out a prima facie case of race discrimination 
by Alamillo in violation of the Equal Employment Opportunity 
clause is not the question; the only question is whether or not 
these facts take Bryant™s claim out of the realm of the ﬁclearly 
frivolous.ﬂ I find that they do. Therefore, I find that the General 
Counsel made out the (minimal) threshhold case required to 
establish the presumptive appropriateness of a provisional 
make-whole remedy under 
Mack-Wayne II
. Did the Respondent attempt at the unfair labor practice hear-
ing to meet its burden of coming forward to demonstrate that Bryant™s grievance was unmeritiorious, and therefore that its 

unlawfully unfair dismissal of hi
s grievance did not cause him 
any damage warranting a make
-whole remedy? Clearly not; 
indeed, the Respondent failed u
tterly to introduce any testi-
mony or other evidence tending to show that either of the two 
claims advanced in Bryant™s grievance were meritless. And 
neither can Vick™s September 13 lett
er to Bryant be taken as an 
attempt by the Respondent to show
 lack of merit to Bryant™s 
grievance; at most, that letter seemed to claim (quite spuri-
ously), that Alamillo™s rejection of Bryant was simply not a 
problem for Bryant. 
Does this mean that the Res
pondent effectively ﬁelectedﬂ not 
to litigate the merits of Bryant™s grievance at the unfair labor 
practice trial stage, but rather to defer such litigation to the 
                                                          
                                                           
68 290 NLRB at 821. 
69 Id. at 822. 
 compliance stage, if necessary?  I think so, but this is the ques-
tion about which I find the greatest basis for doubt. An alterna-
tive way of understanding what happened is that the Respon-
dent made no election whatsoever
, given that it was not until 
the General Counsel submitted his brief that it became clear 
that the prosecution was seeking a 
Mack-Wayne II
 remedy. And 
if this alternative view were to control, it would seem to follow 
that I would be required to reopen the record to give the Re-
spondent an opportunity to make su
ch an election, and, if the 
Respondent opted now to litigate 
the merits of Bryant™s griev-
ance, that I convene yet anothe
r hearing on this matter before issuing any decision in these cases (or, alternatively, that I 
sever a portion of these cases and decide all but the refusal-to-
grieve elements, while awaiting further word from the Respon-
dent as to its election). 
These latter alternatives would obviously cause substantial 
delays in the disposition of all or
 part of these cases, and they 
are not clearly called for by 
Mack-Wayne II
. When this case 
was tried, 
Mack-Wayne II had been on the books for nearly 5 
years; and clearly, the Responde
nt cannot claim ignorance of its 
holdings, and of its right to have litigated the merits of Bryant™s 
grievance at the unfair labor practic
e hearing stage, if it so de-
sired. What Mack-Wayne II
 requires is that the Respondent have been given the ﬁoptionﬂ to
 conduct such litigation during 
this trial; and obviously, it had exactly that option, which it 

apparently chose to forgo. Neither does it call for a different 
result that the General Counsel 
did not affirmatively put the 
Respondent on notice before the instant trial that it was seeking 

a Mack-Wayne II
 remedy for the Respondent™s unlawful dis-
missal of Bryant™s grievance request. 
Mack-Wayne II does not affirmatively require the Genera
l Counsel to provide a union 
such notice; indeed, it implici
tly gives the General Counsel the option of conducting litigation in 
such a way as to either estab-
lish a ﬁnot clearly frivolousﬂ basi
s for the grievance, or to 
ﬁforgoﬂ such proof.70  Seemingly, therefore, the Board allows 
the form of the General Counsel™s litigation efforts to signal the 
type of remedy that will be 
sought. In addition, I deem it sig-nificant that, months after the General Counsel submitted his 

brief, seeking a 
Mack-Wayne II
 remedy, the Respondent has not 
requested me to reopen the record for purposes of litigating the 

merits of Bryant™s grievance. In all the circumstances, there-
fore, I find that the Respondent, by 
failing to litigate the merits 
of Bryant™s grievance at the instant trial, has implicitly elected 
to conduct such litigation only at the compliance stage, if nec-
essary. And I would not reopen this
 record at this stage simply 
to give the Respondent yet one more opportunity to explicitly 

affirm an election that it has implicitly made already. 
Accordingly, consistent with 
Mack-Wayne II
, I will enter a 
provisional make-whole order that 
substantially c
onforms to the one entered by the Board in 
Mack-Wayne I.71  Specifically, with 
the unique facts of this case in mind, I will require the Respon-
dent not only to promptly request that Alamillo rescind its letter 
to the Respondent barring Bryant
 from employment, but further 
request that Alamillo make Bryant whole for the wages and 
benefits he lost as a 
consequence of his failure to be referred to 
Alamillo on June 3 which failure to be referred was in turn a 
 70  290 NLRB at 818Œ819. 
71 In 
Mack-Wayne II
, the Board said it would give effect to the rem-
edy ordered in 
Mack-Wayne I
, if the union did not elect, after remand, 
to litigate the merits of O™Neill™s grie
vance at the unfair labor practice 
stage. Id. at 822. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396 foreseeable consequence of Alamillo™s letter. (Recall here that I 
have found that it was not unlawfully arbitrary for the Respon-
dent to have honored Alamillo™s letter on June 3.) If Alamillo 
fails to honor both requests, or 
either of them, my order re-
quires the Respondent to pursue both requests, or either of 
them, as the case may be, th
rough the grievance procedure 
established by the Master Agreement, including to arbitration 
or other form of resolution available under the Master Agree-
ment, all in good faith and with due diligence. And I will re-
quire the Respondent to bear the reasonable costs of an attorney 
of Bryant™s choosing to represent him at any grievance pro-
ceedings, including arbitration, that may take place. Finally, in 
the event the Respondent is unable 
to obtain the requested relief 
from Alamillo voluntarily, or in the event the Respondent is 
unable for any reason to pursue Bryant™s grievance to a resolu-
tion on its merits, then my orde
r contemplates that the Respon-
dent make Bryant whole directly
 for his losses, in the manner 
provided in Mack-Wayne I.
 B. Refusal to Dispatch Bryant to Kimmins; Conventional   
Make-Whole Remedy  
As to the Respondent™s unlawful refusal to dispatch Bryant 
to Kimmins, I will provide the conventional remedy for that 
type of violation, i.e., that it make Bryant whole for any losses 
of earnings or benefits he may 
have suffered, with backpay to 
be computed in the manner prescribed in F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
72 ORDER The Respondent, Iron Workers Local Union 377, Interna-
tional Association of Bridge, St
ructural and Ornamental Iron 
Workers, AFLŒCIO, its officers, agents, and representatives, 

shall 1.  Cease and desist from 
(a) Arbitrarily, discriminatorily
 or in bad faith refusing, on 
request, to process grievances sought to be processed by em-
ployees towards whom it owes a 
duty of fair representation. 
(b) Causing or attempting to cau
se an employer to discrimi-
nate against employee-applicants 
in violation of Section 8(a)(3) of the Act by refusing to dispatch the applicants to employers 

based on their dues arrearages, where such refusals are not 
privileged by, or done pursuant to, a lawful union-security pro-
vision in a labor agreement governing the employment of the 
applicants. 
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed in Section 7 of 
the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Promptly request Alamillo Steel Reinforcing Company to 
rescind and withdraw its letter 
to the Respondent declaring that 
Ronald W. Bryant is ineligible for employment with Alamillo, 
and to make Bryant whole for an
y wages or other benefits he 
lost as a consequence of the Respondent™s refusal, based on that 
                                                          
                                                           
72 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.  
letter, to refer Bryant to employment with Alamillo on or about 
June 3, 1991; and if Alamillo refuse
s those requests, or either of 
them, promptly initiate and pur
sue in good faith and with due 

diligence a grievance on Bryant™s behalf seeking the same re-
lief, including to arbitration or to any other disputes-resolution 
forum established by the Resp
ondent™s labor agreement with 
Alamillo that was in effect on June 3, 1991. 
(b) Permit Ronald Bryant to be represented by his own coun-
sel at any grievance proceedings, including arbitration or other 

resolution proceedings, and pay the reasonable legal fees of 
such counsel. (c) In the event that it is not possible for the Respondent to 
pursue a grievance on Ronald Bryant™s behalf, resulting in the 
Respondent™s inability to resolve on their merits the grievances 
raised by Bryant against Alamillo™s declared refusal to employ 
him, make Bryant whole for any 
loss of pay or benefits he may 
have suffered as a consequence of his failure to be employed by 
Alamillo on or about June 3, 1991, by paying him the amount 
he would have earned from Alamillo from that date, together 
with interest, less his net earn
ings during the backpay period. 
(d) Make Ronald Bryant whole for any losses of pay or bene-
fits he suffered as a consequence of the Respondent™s refusal to 
dispatch Bryant to Kimmins Abatement Company on or about 

November 27, 1991, by paying hi
m the amount he would have earned from Kimmins from that date, together with interest, 
less his net earnings during the backpay period. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all dis-
patch and referral records, and 
all other records it may possess 
that are necessary or useful to
 analyze the amount of backpay 
due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at its un-
ion office and its hiring hall in
 San Francisco, California, cop-
ies of the attached notice marked Appendix.
73  Copies of the 
notice, on forms provided by 
the Regional Regional Director 
for Region 20, after being signed 
by the Respondent™s author-
ized representative, shall be pos
ted by the Respondent immedi-
ately upon receipt and maintained
 for 60 consecutive days in 
conspicuous places including al
l places where notices to em-ployees and/or members are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. 
(g) Sign and return to the Regional Director sufficient copies 
of the notice for posting by Alamillo Steel Reinforcing Com-
pany and Kimmins Abatement Company, if willing, at all 
places where notices to employees are customarily posted. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaints are dismissed in-
sofar as they allege violations 
of the Act not specifically found. 
   73  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
